EXHIBIT A
BASIC LEASE PROVISIONS

This Exhibit A contains a summary of the basic provisions of the Lease (the
“Lease”) between the Owner and Tenant and concerning the Leased Premises
hereinafter described. Reference is made to the main body of the Lease to which
this Exhibit is attached for the complete terms and provisions thereof.
References to Articles and Sections are to the Lease.

The words and figures set forth in paragraphs A to S, both inclusive, are part
of the Lease wherever appropriate reference is made thereto, unless they are
expressly modified elsewhere in the Lease. References to Section or Article
numbers are to relevant portions of the Lease.

A. Date of Execution: April 25, 2000

B. Owner: RODERICK D. SEIGLE, Trustee of the SEIGLE FAMILY TRUST dated October
14,1988, dba WATSONVILLE CROSSROADS

C. Tenant's Legal Name: COMMUNITY BANK OF CENTRAL CALIFORNIA, a Calif. Corp.

D. Tenant's Trade Name: [same]

E. Shopping Center: The improved real property commonly known as WATSONVILLE
CROSSROADS SHOPPING CENTER more particularly described and depicted on the Site
Plan marked Exhibit B located at: Green Valley & Main Streets, Watsonville,
California.

F. Leased Premises and Address: The Leased Premises consist of the area
generally outlined in color on Exhibit B, containing the following approximate
measurements (See Exhibit C for specific dimensions): Floor Area: 971 +/- square
feet. See Section 1.02

Address of Leased Premises: 1915 Main Street, Watsonville, CA 95076

G. Use of Leased Premises: Commercial Banking.

H. Term: Three (3) years, commencing upon completion of Tenant Improvements and
issuance of occupancy permit by City of Watsonville, but in any event no later
than September 1, 2000, and ending three (3) years thereafter. The precise
Commencement Date will be confirmed by a Commencement Addendum (Section 1.04)
(form attached as Addendum One). Tenant may take possession of the Premises upon
execution of this Lease and payment of required sums for purpose of constructing
Tenant Improvements.

Option to Extend: Tenant shall have an option to extend the term for two
additional three (3) year terms, as more particularly described in Addendum Two.

I. Rent: Tenant will pay monthly rent as provided in Article Two of the Lease,
summarized below:

Fixed Monthly Rent: The following fixed monthly rent, triple net (NNN), shall be
payable as provided in Article Two of the Lease.

First lease year $0.89 per square foot, NNN ($864.19/mo + NNN)
Second lease year $1.30 per square foot, NNN ($l,262.30/mo + NNN)
Third lease year $1.34 per square foot, NNN ($1,301.14/mo + NNN)

Additional Rent: Tenant’s prorata share of Shopping Center Operating Costs (NNN)
(aka CAMs) as defined in Section 9.01 (currently estimated at 350 per square
foot per month, not including promotional and advertising assessments paid to
Merchants Association) commencing when Owner makes Premises available for
occupancy and payable monthly, subject to adjustment quarterly to actual as
provided in Section 9.01. Various additional charges may apply if incurred by
Tenant (see Section 2.01).

Merchant's Association: The usual annual Merchant's Association dues are
50(pound) per square foot or a minimum of Five Hundred Dollars ($500.00) per
year. Tenant will pay a prorated share to the Merchant's Association in the
first lease year

J. Security Deposit: Tenant must pay a security deposit of ONE THOUSAND FIVE
HUNDRED DOLLARS ($1,500). The Security Deposit will be held by Owner under the
lease provisions of Article Seven.

K Late Charge: Six percent (6%) of unpaid amounts per Section 2.05.

L. Payment on Execution: Tenant will pay the following upon execution of this
Lease:

First month's rent   $         864 .19 One month's CAMs (estimate)  339 .85
Security Deposit  1,500 .00 Prorated Merchant's Dues (July-Dec)  250 .00 Total
due on execution  $     2,954 .04


M. Owner's Address for Rent and Notices:

     SEIGLE TRUST dba WATSONVILLE CROSSROADS
     155 Westridge Drive
     Watsonville, CA 95076
     Phone (831) 722-7609
     Fax (831) 722-4629



N. Tenants' Addresses and Phone Numbers for Notices (if different than
premises):

     COMMUNITY BANK OF CENTRAL CALIFORNIA
     1915 Main Street
     Watsonville, CA 95076
     Phone (831)
     Fax (831)

O. Addenda: The following addenda are attached hereto and made a part hereof:

     Addendum One: Commencement Addendum
     Addendum Two: Option to Extend

P. Signage: Tenant agrees to have its signage prepared in compliance with
Exhibit D installed no later than thirty (30) days after the Commencement Date.
Prior to that date, Tenant may install signs both on the front and the side of
the south side of the building, subject to the Owner’s approval and any
requirements of the City of Watsonville. Owner will remove the striped awning
currently in place over the entrance. Front signage must fit within the existing
facia.

Q. Leasehold Improvements: Owner will make those improvements specified on
Exhibit E; Tenant will be responsible for the remaining improvements required
for Tenant's use of the Premises. Owner encourages Tenant to coordinate its
improvements with Owner to expedite Tenant's move-in, e.g. any electrical
changes needed by Tenant could be done while Owner's electrician is on-site.

R. Financial Statements: This Lease is conditioned upon Owner's approval of
Tenant's financial statements. Tenant agrees to submit current financial
statements for the last two tax years to Owner for review and approval on or
before the execution of this Lease. In addition, Tenant corporation agrees to
provide Owner with annual calendar year financial statements by April 1 of each
year

S. Deleted Clauses in Lease. Sections 3.01, 3.02,3.03,4.01, 4.02, 6.03, and 8.04
shall be deemed deleted from the Lease.

OWNER:   TENANT:   SEIGLE FAMILY TRUST dated October 14,1988  COMMUNITY BANK OF
CENTRAL CALIFORNIA    a California Corporation  By: /s/ RODERICK D. SEIGLE  By:
/s/ HARRY D. WARDWELL  Roderick D. Seigle, Trustee  Sr. VP, Branch
Administrator    [print name and title of authorized officer]    Harry D.
Wardwell 



EXHIBIT B
[GRAPHIC OMITTED]


EXHIBIT C
[GRAPHIC OMITTED]


EXHIBIT D


SIGNS


INTRODUCTION

The following represents the criteria for an overall sign program for the
Watsonville Crossroads Shopping Center. These criteria have been established for
the purpose of assuring a coordinated sign program for the mutual benefit of all
Tenants. Conformance will be strictly enforced. Any installed non-conforming or
unapproved sign must be brought to conformance at the non-conforming Occupant’s
expense.

Owner’s Property Manager is empowered to administer and interpret the criteria,
but he is not authorized to approve any departure from the criteria without
approval of the Owner and the City of Watsonville.

GENERAL CRITERIA

1. General Requirements:

a. All signs shall be in conformance with this Exhibit D.

b. Tenant shall submit or cause to be submitted to the Owner for approval,
before fabrication, at least three (3) copies of detail drawings including all
lettering and/or graphics. All face changes shall also require approval.

c. All permits for signs and their installation shall be obtained by the
Occupant or his representative at this expense.

d. Tenant shall be responsible for the fulfillment of all requirements and
specifications.

e. A walkway sign and the Building Fascia sign(s) shall meet the Design
Requirements below.

2. Design Requirements:




Building Fascia Signs

a. Signs shall be permitted only within the areas as designated as shown on the
building elevation included in Exhibit C.

b. The maximum length of the sign letters shall not exceed 50% of a store’s
frontage or 12 feet, whichever is less. The height of the sign letters cannot
exceed 18 inches.

c. All building sign letters will be back-lighted, single faces illuminated. The
letter light box shall be 5 inches deep with a front metal retainer. The box and
retainer color must be one color for all letters in the Tenant name.

d. The store name letters must be at least 75% of the space or letters with no
more than 25% of the space allocated to the store’s logo.

e. Each store's building letter sign will have its own letter or type style and
color.


WALKWAY SIGN

Each store, which has an overhang over the walkway, will have a walkway sign (5
feet long and 12 inches high) with its own logo not to exceed 25% of the walkway
sign and letter style, letter color to be terra cotta on a dried redwood carved
sign, both sides with letters and trim band raised and background gouged. The
border and trim will be stained terra cotta and the background will be painted
the color ivory. The sign will be centered in the walkway and perpendicular to
the store’s front door.

3. General Specifications:

a. Painted lettering will not be permitted.

b. Flashing, moving, neon or audible signs will not be permitted, except with
Owner's prior written approval.

c. All electrical signs shall bear the UL Label, and their installation must
comply with all local building and electrical codes.

d. No exposed conduit, tubing or raceways will be permitted except as shown on
the attached exhibit.

e. No exposed neon lighting shall be used on signs, symbols or decorative
elements.

f. All conductors, transformers and other equipment shall be concealed.

g. Electrical service to all signs shall be on landlord’s meters and shall be
part of Common Area Maintenance construction and operation cost.

h. All bolts, fastening, clips etc. shall be painted out with sign can.

i. No signmaker’s label or other identification will be permitted on the exposed
surface of sign, except those required by local ordinance which latter shall be
placed in an inconspicuous location.

j. All penetrations of the building struction required or sign installation
shall be neatly sealed in watertight condition.

k. Sign contractor shall repair any damage to any work caused by his work.
Damage to structure that is not repaired by the sign contractor shall become the
Occupant’s responsibility to correct.

1. Occupant shall be fully responsible for the operations of Occupant's sign
contractor.

m. The maximum current for sign lamps shall not exceed 800 milliamps.

n. No signs of any sort shall be permitted on the building roof.

o. Wording of sign shall include and only include Occupant's trade name or
insignia.


4. WINDOW SIGNS

General Criteria

The placement of signs in a window are limited to size, frequency, of use, type
of sign and subject matter as specified below.

Specifications.

a. The size of the total window signs at any time shall not exceed the Tenant’s
window space by ten square feet for each 20 linear feet of store front; and, in
no case shall the total window sign coverage exceed 20% of the Tenant’s window
area. This paragraph includes the sign(s) for store operating hours, and open
and closed signs.

b. Window signs, excepting Operating Hours Signage, are for a temporary purpose
to inform customers about a sale or featured item. Therefore, all signs are
limited in their window appearance for a period not to exceed seven (7)
consecutive days or seven days in any 30 day period.

c. All window signs are to have a professional appearance.

d. The subject matter for the window signs are for sales, products and/or event
which are limited in their promotional period. No promotional period can extend
for more than seven (7) days without the expressed approval of the Owner.

EXHIBIT E
TENANT IMPROVEMENT SPECIFICATIONS

REQUIREMENTS FOR TENANTS MANAGING THEIR OWN CONSTRUCTION: These requirements
must be met before the commencement of any improvements by Tenant:

Preparation of the plans and specifications shall meet local building official
requirements. (City of Watsonville, Building Inspection Department (408)
728-6018).

Plans and specifications are to be reviewed and approved by the Owner before
submittal to the City of Watsonville,

The City must issue a Building Permit which must be posted on site, and a copy
must be delivered to the Owner, prior to any construction.

Tenant must hire a licensed general contractor to oversee the project. The
general contractor and all subcontractors must submit the following to the Owner
before their portion of work begins.

1.

A letter from all unions to whom benefits will be owed by the contractor(s) on
their payroll, stating that benefit payments are current, if applicable. If the
contractor(s) has no affiliation with a Union, contractor must supply a written
statement certifying the same.


2.

Proof of Public liability Insurance:

$500,000 Bodily Injury

$100,000 Property Damage


Auto Liability: Owned, Hired, and Non-Owner Coverage.


The Owners, "Roderick D. Seigle, Trustee of the Seigle Family Trust, et al, dba
Watsonville Crossroads Shopping Center" and Owners' Property Manager, "PacCom
Management Services, Inc." are to be named as "Additional Insureds" by use of
Form CG2010 (FORM B) or comparable.

3. Proof of Worker's Compensation Insurance.

4. Proof of City of Watsonville Business License.

5. A list of material suppliers and/or subcontractors to be used on the project.

6. Supply a copy of the contractor's California State Contractor's License.

In lieu of Owner filing a “Notice of Non-Responsibility” the project overseer
must provide to the Owner a Conditional Waiver and Lien Release from the
subcontractors/suppliers for the amount being paid. These releases are to be
sent to Watsonville Crossroads, 155 Westridge Drive, Watsonville, CA 95076. A
copy is available from Owner’s Property Manager upon request.

This is Exhibit E to the Lease (the”Lease”) between RODERICK D. SEIGLE, trustee
of the SEIGLE FAMILY TRUST dated October 14,1988 (“Owner”) and the Tenant named
in the Lease. Reference is made to the main body of the Lease to which this
Exhibit is attached for additional terms and provisions thereof.

OWNER'S RESPONSIBILITIES: Owner will complete the following using due diligence.

1. General clean-up of the Premises.

2. Owner will deliver the Premises with all building systems in good working
order and repair, including but not limited to HVAC, lighting, electrical,
plumbing, ceiling tiles, roof, structural integrity of the building, fire
sprinkler system, parking lot, etc.

TENANT'S RESPONSIBILITIES: Tenants will be responsible for the following:

1. All necessary permits to meet applicable governmental regulations and
ordinances, except for Owner's work described above.

2. All City fees for permits, business licenses, and other City fees, except for
Owner's work described above.

3. Tenant store sign and walkway sign, and City permit for same.

4. All other improvements necessary for Tenant’s occupancy of the Premises and
to the conduct of Tenant’s business, including interior partition walls, wall
and window coverings, additional floor coverings, cabinets, fixtures, and any
special or additional electrical and lighting requirements, communications
wiring (from utility room) and other requirements for Tenant’s use.

5. Tenant must submit to Owner for approval its proposed plans for the extensive
facility improvements it contemplates prior to commencement of work or submittal
of same to City for necessary permits.

BY-LAWS OF THE WATSONVILLE CROSSROADS MERCHANT'S ASSOCIATION

ARTICLE I - ORGANIZATION

SECTION 1.01. Name.

The name of this association shall be “Watsonville Crossroads Merchant’s
Association”, a nonprofit, unincorporated association (“Association”) operating
in the City of Watsonville under the laws of the State of California.

SECTION 1.02. Leases.

The Association is the association referred to in the leases between Watsonville
Crossroads, a California Limited Partnership, as Owner and the tenants of the
Watsonville Crossroads Shopping Center located on Main Street in the City of
Watsonville, Santa Cruz County, California, which leases require the tenants to
be members of a merchants association. These by-laws are intended to and shall
implement and not supersede those lease provisions. Should there be any
inconsistency between any by-law and the lease provision, the lease provisions
shall prevail.

SECTION 1.03. Principal Office.

The principal office of the association shall be located in the City of
Watsonville, Santa Cruz County, California, at such location as may be
determined from time to time by the Owner of the Shopping Center.

SECTION 1.04. Definitions.

As used in these by-laws, the following terms of the following meanings:

“Association” means the “Watsonville Crossroads Merchant’s Association” a
non-profit unincorporated association.

“Center” means the Shopping Center known as Watsonville Crossroads, located on
Main Street in the City of Watsonville, Santa Cruz County, California, southwest
of the intersection of Green Valley Road and Main Street.

“Owner” shall mean Roderick D. Seigle, Trustee, of the Seigle Family Trust- and
the landlord under the leases by which each tenant occupies space in the Center.

"Tenant" shall mean any person or entity that has leased space in the Center for
the operation of a commercial business or profession and is actually operating
such a commercial business or profession in the Center.

ARTICLE II - PURPOSE

SECTION 2.01. General.

The Association is organized for the purpose of furthering the general business
interest of the Watsonville Crossroads Shopping Center, and all the merchants in
the Center, and, in the furtherance of such purpose, to engage in and conduct
promotional programs to include a December Holiday promotional program, special
events, decoration, and cooperative advertising; and to encourage high business
standards and a spirit of cooperation among its members; and to compile and
distribute business information to its members for their benefit.

SECTION 2.02. Nonpartisan/nonsectarian.

The Association shall be at all times conducted as a wholly and completely
nonpartisan and nonsectarian entity. The Association shall not at any time or in
any way act in behalf of, either directly or indirectly, or in any other way
show any partiality to any religions, political, racial, national, ethnic, or
gender group or individual of such group. Nor shall it in any way or at any time
discriminate against any religions, political, racial, national, ethnic, or
gender group or individual or any such group.

SECTION 2.03. Not for Profit.

The Association shall be conducted at all times as a non-profit organization
which shall not engage in any function, plan, design, or any other activity
intended for the profit of the Association, or for any officer or member(s) of
the Association.

ARTICLE III - MEMBERSHIP

SECTION 3.01. Members.

Each tenant in the Center and the Center Owner, whether individuals,
partnerships, or corporations shall be entitled to membership in the Association
with all the rights and obligations herein provided. Membership in the
Association shall continue so long as the respective members continue as tenants
or owners in the center or as otherwise provided herein.

SECTION 3.02, Termination.

The resignation, withdrawal, or expulsion of a member shall result in
termination of membership. The termination of membership shall constitute
forfeiture of all interests of the member in and to the property of the
Association, and the member shall thereafter have no right thereto or any part
thereof.

ARTICLE IV - GENERAL MEMBERSHIP MEETING

SECTION 4.01. Annual Meeting.

Commencing with the calendar year 1989, the Association shall hold an annual
meeting with the general membership on the third Wednesday of October of each
year, or on such other date as may be fixed by the Promotion Committee. The
annual meeting shall be for the purpose of election of Members to the Promotion
Committee for the ensuing calendar year, and the transaction of any business
within the powers of the Association. Any business of the Association may be
transacted at an annual meeting without being specifically required by statute
to be stated in such notice. Failure to hold an annual meeting shall not,
however, invalidate the existence of the Association or affect otherwise valid
acts of the Association.

SECTION 4.02. Regular or Special Meetings.

At any time in the interval between annual meetings, regular or special meetings
of the members may be called by (1) the Chair of the Promotion Committee
whenever it may considered necessary or desirable, (2) a majority of the
Promotion Committee, (3) the written request of a majority of the general
membership of the Association or (4) the Owner. This provision shall not affect
any member’s other obligations pursuant to its respective lease with the Owner,
its successors and assigns.

SECTION 4.03. Notice.

Not less than five (5) days before the date of any meeting of the general
membership, the Secretary/Treasurer shall give to each member written notice.
Said notice shall state the time and place of the meeting, and in the case of a
special meeting, the purposes for which the meeting is called. Such notice shall
be delivered, either personally or by mail to the latest address of the members
recorded in the books of the Association. Any meeting of the general membership,
annual or special, may adjourn from time to time to reconvene at the same or
some other place, and no notice need be given of such adjourned meeting other
than by announcement.

SECTION 4.04. Quorum.

A quorum shall consist of a majority of the entire general membership present at
the meeting, either by person or by proxy.

SECTION 4.05. Proxy,

Any member may vote either in person or by proxy or by representative designated
in writing by such member. All proxies shall be in writing and submitted to the
Secretary/Treasurer of the Association prior to any meeting of the general
membership.

SECTION 4.06. Voting.

Each member of the Association shall be entitled to one vote for each five
hundred dollars ($500) that such member contributes to the Association in dues.
Each member shall have the right to attend and to participate in all meetings of
the members.

ARTICLE V - PROMOTION COMMITTEE

SECTION 5.01. Powers.

The business and affairs of the Association’s promotion program shall be managed
by its Promotion Committee, all of whom shall be members in good standing of the
Association. The Promotion Committee may exercise all the powers of the
Association, except such as are by statute or by-laws specifically reserved to
the membership only.

SECTION 5.02. Promotion Committee Membership.

The number of Promotion Committee Members shall be five (5). One (1) member of
the Promotion Committee will be the manager of the Center or other
representative appointed by the Owner and will have three (3) votes. The
remaining Committee Members shall be elected by the Association members for
one-year terms, and will each have one vote.

SECTION 5.03. Election of Promotion Committee Members.

At each annual meeting the Association’s members (excluding Owner’s
representative) shall elect the four (4) Association Members of the Promotion
Committee to hold office until the next succeeding annual meeting or until their
successors are elected and qualify. The Chair, not less than thirty (30) days
prior to the annual meeting, shall appoint a Nominating Committee of three (3)
or more members of the Association to nominate from the general membership the
Promotion Committee Members to be elected. The Nominating Committee shall file a
list of the nominees recommended with the Secretary/Treasurer not less then ten
(10) days before the election. Other nominations than those recommended by the
Nominating Committee may be made by any member by petition signed by not less
than five (5) members of the Association and delivery of said petition to the
Secretary not later than five (5) days before the date set for such election.

All voting for the election of the four (4) Association members of the Promotion
Committee shall be by written ballot.’ Every member (except the Owner) shall
have the right to cast its vote(s) in person or by proxy, or by representative,
for as many members as there are positions to be elected, and votes may be cast
cumulatively (i.e. the members vote for each of four (4) nominees may be all
cast for one nominee). The number of nominees corresponding with the number of
Promotion Committee Members to be elected who received the highest number of
votes, shall be declared elected.

SECTION 5.04. Vacancy.

Any vacancy occurring on the Promotion Committee for any cause, will be filled
by the Chair from the membership of the Association and that person will serve
on the Promotion Committee until a successors is elected at the next annual
election and qualified.

SECTION 5.05. Meetings.

Meetings of the Promotion Committee may be called at any time by the Chair or by
the Promotion Committee by a vote at a meeting or by a majority of the Promotion
Committee Members in writing with or without a meeting and shall be held on such
dates and in such places as may be designed by the Promotion Committee. All
meetings will be held at the Center or within the City of Watsonville. The
Promotion Committee shall keep minutes of its meetings and distribute copies of
same to the membership within thirty (30) days following any regular or special
meeting of the Promotion Committee. The Promotion Committee may adopt such rules
as may be necessary for the proper conduct of the business of the Association.

SECTION 5.06. Notice.

Not less than five (5) days before the date of any meeting of the Promotion
Committee, the Secretary/Treasurer shall give to each Promotion Committee Member
and to the Association’s membership written or personal notice stating the time
and place of the meeting. Such notice shall be delivered or sent by mail to the
latest address of the Members recorded on the books of the Association. Any
meeting of the’Promotion Committee may adjourn from time to time to convene at
the same or some other place, without further notice.

SECTION 5.07. Quorum.

At all meetings of the Promotion Committee, four (4) members of the entire
Promotion Committee shall constitute a quorum for the transaction of business.
Except in cases in which it is by statute, or the bylaws otherwise provided,
four (4) votes at a duly constituted meeting shall be sufficient to elect and
pass any measure.

SECTION 5.08. Removal.

Any elected Association Member of the Promotion Committee or the Association may
be removed by two-thirds (2/3) of the general membership whenever, in their
judgement, the best interests of the Association will be served thereby.

SECTION 5.09. Compensation.

In no event shall the Members of the Association receive compensation for their
services to the Association.

ARTICLE VI - DUTIES OF PROMOTION COMMITTEE

SECTION 6.01. Responsibilities.

The Promotion Committee shall elect from among the members of the Promotion
Committee a Chair, a Vice-Chair, and any Committee Heads as shall be deemed
necessary to carry out the affairs and business of the Association. Each Member
shall hold office until the first meeting of the Promotion Committee after the
annual meeting of general members. The Owner’s representative to the Promotional
Committee will be Secretary/ Treasurer to the Promotion Committee.

SECTION 6.02. The Chair.

The Chair shall preside at all meetings of the members and of the Promotion
Committee at which the Chair shall be present. The Chair shall have general
charge and supervision of the business of the Association. The Chair shall
perform all duties as, from time to time, may be assigned by the Promotion
Committee. The Chair shall be an ex officio member of all committees.

SECTION 6.03. Vice-Chair.

The Vice-Chair shall fill the duties of the Chair in his/her absence, and such
other duties as delegated by the Committee from time to time.

SECTION 6.04. Secretary/Treasurer.

The Owner’s representative to the Promotion Committee shall be
Secretary/Treasurer and shall have charge of and be responsible for all funds,
receipts, and disbursements of the Association, and shall deposit or cause to be
deposited, in the name of the Association, all monies or other valuable effects
in such banks or other depositories as shall, from time to time, be selected by
the Promotion Committee. The Secretary/ Treasurer shall render to the Chair and
to the Promotion Committee, and to the membership whenever requested, an account
of the financial condition of the Association, and in general, shall perform all
duties incident to the office of a Treasurer. In addition, the
Secretary/Treasurer shall keep the minutes of the meetings of the members and of
the Promotion Committee in books provided for the purpose, and shall distribute
same to the membership as required. The Secretary/Treasurer shall see that all
notices are duly given in accordance with the provisions of the bylaws or as
required by law and shall be custodian of the records of the Association and in
general shall perform all duties incident to the office of a Secretary and such
other duties as, from time to time, may be assigned by the Promotion Committee
or the Chair.




ARTICLE VII — DUES AND ASSESSMENTS

SECTION 7.01. Dues.

Regular annual dues of five hundred dollars ($500) or $.50/ s.f. per year,
whichever is greater shall be paid by each Association member to the
Association, excluding the Owner. The Owner shall pay $.25/s.f. per year for the
total square footage of the Shopping Center available for lease. The annual dues
shall be payable in advance as billed. Dues shall be paid to the Manager of
Watsonville Crossroads for the account of the Association, at 60 Penny Lane
Watsonville, California 95076.

On the first day of the each calendar year beginning January 1, 1990, dues will
be subject to a minimum increase equal to any increase in the Urban Wage
Clerical Worker Index of the Consumer Price Index for the San Francisco — San
Jose region (1982-84=100), not to exceed ten percent (10%) per year. The
Association may impose a larger increase by majority vote of the general
membership. In no case will Owner pay dues exceeding fifty percent (50%) of the
rate payable by all of the other members of the Association.

SECTION 7.02. Assessments.

Assessments may be levied upon all members at any time by a majority vote of the
membership, to be assessed against all members of the Association (except Owner)
according to the square footage of the Center occupied by each, and to the Owner
at the rate of fifty percent (50%) of the member’s assessment, based on the
total leasable square footage in the Center.

SECTION 7.03. Delinquency.

Whenever any member shall be in arrears in payment of dues or assessments for a
period of more than thirty (30) days, the member shall be notified in writing by
the Chair or Secretary/Treasurer of the Association that if such dues or
assessments or both are not paid within thirty (30) days, the member shall be
deemed delinquent. Each Tenant’s lease provides that such delinquency is a
default under the member’s lease with Owner.

SECTION 7.04. Suspension.

Upon certification by the Secretary/Treasurer to the Promotion Committee that a
member is so delinquent, by a majority vote of the Promotion Committee, such
member may be suspended from membership in the Association. Any member so
suspended shall not be entitled to vote, participate in Association affairs or
be a member of the Promotion Committee or pursuant to a budget approved by the
Promotion Committee. Upon certification by the Secretary/Treasurer to the
Promotion Committee that a suspended member has cured delinquency, the member
shall be automatically reinstated to membership in the Association on the date
of such certification. However, such reinstatement shall not entitle such member
to regain previous membership on the Promotion Committee nor any previous office
held prior to the suspension unless re-elected in accordance with the applicable
provisions of these bylaws.

SECTION 7.05. Expulsion.

Members may be expelled by a majority vote of the entire Promotion Committee for
cause or nonpayment of dues or assessments as provided herein. However, no
member may be expelled without opportunity of a hearing before the Promotion
Committee. An expelled member shall have the right to appeal within (30) days
from the date of expulsion by the Promotion Committee to the entire general
membership and, upon written request, must be allowed to make such an appeal at
the next annual meeting or at a special meeting called for the purpose within
thirty (30) days of such a request.

A member may be reinstated by a majority vote of the general membership. A
member so expelled, may, at any time after the expiration of thirty (30) days
from the date of expulsion, petition the Association for reinstatement. Said
petition shall be in writing and submitted to the Promotion Committee. Within
thirty (30) days of such a petition the Promotion Committee, by a majority vote
of the entire Promotion Committee, shall act upon said petition, subject to
ratification by a majority vote of the general membership.

In the event of reinstatement, the member shall not be entitled to regain
previous membership on the Promotion Committee nor any previous office held
prior to the expulsion unless re-elected in accordance with the applicable
provisions of the bylaws.

ARTICLE VIII - FINANCE AND REPORTS SECTION

8.01. Contracts.

The Promotion Committee may authorize any Member, agent or employee of the
Association to enter into any contract or execute and deliver any instrument in
the name of and on behalf of the Association, and such authority may be general
or confined to specific instances.

SECTION 8.02. Borrowing.

The Association shall not make any loans to any member either individually or as
a group.

SECTION 8.03. Deposits, Checks, Drafts.

All funds of the Association shall be deposited by the Secretary/ Treasurer from
time to time to the credit of the Association into a special account to be
designated by the Promotion Committee; and disbursements of said funds shall be
made with the approval of the Promotion Committee or pursuant to a budget
approved by the Promotion Committee. All disbursements shall be made by check,
and all checks, drafts, and orders for the payment of money, notes and other
evidences of indebtedness issued in the name of the Association shall, unless
otherwise provided by resolution of the Promotion Committee, be signed by the
Chair and countersigned by the Secretary/Treasurer.

SECTION 8.04. Bonds.

The Promotion Committee may require any Member, agent or employee of the
Association to give a bond to the Association, conditioned upon the faithful
discharge of duties, with one or more sureties and in such amount as may be
satisfactory to the Promotion Committee.

SECTION 8.05. Budget.

The Promotion Committee shall prepare annually, with the commencement of each
new fiscal year, an annual, promotional and advertising budget, which shall be
presented to the general membership for their approval. Once approved, this
budget shall govern the financial affairs of the Association for the fiscal
year.

SECTION 8.06. Annual Financial Report.

There shall be prepared annually under direction of the Secretary/ Treasurer, a
full and correct statement of the financial affairs of the Association,
including a Balance Sheet and a Financial Statement of Operations for the
preceding fiscal year, which shall be submitted to the general membership.

SECTION 8.07. Annual Association Report.

The Secretary/Treasurer shall cause to be prepared and filed annually any
reports required by the laws of the State for not-for-profit Associations.

SECTION 8.08. Annual Tax Report.

The Secretary/Treasurer shall cause to be prepared and filed annually any
Federal, State, or Municipal tax returns required of the Association.

SECTION 8.09. Fiscal Year.

The fiscal year of the Association shall be the calendar year.




ARTICLE IX — MISCELLANEOUS

SECTION 9.01. Committees.

The Promotion Committee shall authorize and define the powers and duties of all
committees. All committees so authorized shall be appointed by the Chair,
subject to confirmation by the Promotion Committee.

SECTION 9.02. Insurance.

The Association shall hold harmless and indemnify the Owner from all injury,
loss, claims, or damage to any person or persons or property while within or
upon the Center premises, occasioned by any act, omission, neglect or default by
the Association or by any member or group or members while acting for on behalf
of the Association. As a result, the Association shall effect and carry and pay
for, and keep in full force and effect, insurance issued by reputable companies
authorized and qualified to do business in the State of California, which
companies are satisfactory to Owner, naming Owner and Owner’s Center Manager as
additional insureds. In addition, the Association shall carry Workers’
Compensation insurance if Association has any employees. The Association shall
provide Owner with a certificate of insurance providing evidence of such
coverage.

SECTION 9.03. Incorporation.

If it determines such action to be in the best interest of the Association, the
Promotion Committee may cause the Association to become incorporated as a
non-profit, mutual benefit corporation, with substantially the same By-laws.




ARTICLE X — AMENDMENTS TO BYLAWS

Any and all provisions of these by-laws, excepting the Owner’s percentage share
of dues or assessments, may be altered, amended, or repealed and new by-laws
adopted by a two-thirds (2/3) vote of the membership at any annual meeting of
the Association, without notice, or at any special meeting of the Association,
provided that at least ten (10) days written notice is given of intention to
alter and amend those by-laws at such special meeting. Further, any proposed
amendments to these by-laws shall be submitted to the Promotion Committee thirty
(30) days in advance of any meeting at which said amendments may be presented.
The Promotion Committee shall make available to the membership the proposed
changes in said bylaws fifteen (15) days prior to the meeting at which said
by-laws will be considered.

These by-laws, if appended to any lease between Owner and any Tenant, will not
be deemed a part of the lease and any amendment will not require the agreement
of Owner and such Tenant but only the vote of members (including Owner) as
provided in the by-laws.

WATSONVILLE CROSSROADS SHOPPING CENTER LEASE
WITH
COMMUNITY BANK OF CENTRAL CALIFORNIA

ARTICLE ONE
PARTIES, GRANT, AND TERM

SECTION 1.01. Parties.

This Lease is between Owner and Tenant as such parties are identified in Exhibit
A, entitled “Basic Lease Provisions” attached hereto and incorporated herein.

SECTION 1.02. Leased Premises.

Owner hereby leases and demises to Tenant, and Tenant hereby leases and takes
from Owner, space within Owner’s building in the Shopping Center (herein called
the “Shopping Center”) described in Exhibits A and B, which premises consist of
a floor area having an appropriate width and depth as set forth in Exhibits A
and C, and are referred to herein as the “Leased Premises,” measured from the
center of the demising walls to the outside of exterior walls.

SECTION 1.03. Use of Additional Areas.

The use and occupancy by the Tenant of the Leased Premises shall include the use
with others of the common areas, employees’ parking areas, service roads,
loading facilities, sidewalks and customer car parking areas, shown and depicted
on Exhibit B, and other facilities as may be designated from time to time by the
Owner, subject however to the terms and conditions of this agreement and to
reasonable rules and regulations for the use thereof as prescribed from time to
time by the Owner.

SECTION 1.04. Commencement of Term.

The term of this Lease and Tenant’s obligation to pay rent shall commence on the
date set forth in Exhibit A or in the absence of such date, the term of this
Lease, and Tenant’s obligation to pay rent, shall commence on the date which the
Owner delivers possession to Tenant (the “Commencement Date”). Tenant agrees to
execute a Commencement Addendum following the Commencement Date documenting same
and the accurate measurement of the Leased Premises occupied.

SECTION 1.05. Length of Term.

The term of this Lease shall be for the period of years set forth in Exhibit A.

ARTICLE TWO
RENT

SECTION 2.01. Fixed Monthly Rent.

Tenant shall pay to Owner as fixed monthly rent, without deduction, set-off,
prior notice, or demand, the sum set forth in Exhibit A as minimum monthly rent,
which amount is subject to possible adjustment as provided in Exhibit A, payable
monthly in advance on the first day of each month, commencing on the Rental
Commencement Date which shall be the same day as the Commencement Date. Minimum
monthly rent for any partial month shall be prorated to the first day of the
calendar month following the Commencement Date on the basis of a thirty (30) day
month. All rent shall be paid to the Owner at the address to which notices to
Owner are given unless Tenant is otherwise notified in writing.

SECTION 2.02. Additional Rent.

The Tenant shall pay as additional rent any sums of money or charges required to
be paid to Owner by Tenant under this Lease, whether or not the same be
designated “additional rent,” including but not limited to such charges
described in the following Sections:

Section 2.03   Real Property Taxes   Section 2.04  Dishonored Payment/Late
Charges  Section 8.03  Parking Regulations  Section 9.01  Operating Expenses 
Section 11.01  Maintenance by Tenant  Section 11.02  Maintenance by Owner 
Section 12.02  Insurance  Section 13.01  Utilities  Section 15.01  Transfer Fee 
Section 15.02  Bonus Value  Section 17.04  Marketing Fund 


SECTION 2.03. Real Estate Taxes.

Tenant agrees to pay Tenant’s pro rata share of all real property taxes which
may be levied or assessed by any lawful authority against the land, buildings
and improvements of the Shopping Center. Owner shall have the right to collect
and impound such real estate taxes from Tenant on a monthly or quarterly basis
for Tenant’s account based upon Owner’s reasonable estimate of real estate taxes
due next, and Tenant shall pay to Owner such real estate tax impounds upon the
basis and at the time of the monthly minimum rent as stated in Section 2.01.
Owner shall be required to segregate amounts impounded, and any interest shall
accrue to the impound account. Tenant’s pro rata share shall be apportioned by
Owner according to the gross floor area of the Leased Premises as it relates to
the gross floor area of the building or buildings which comprise the Shopping
Center. All taxes for the years in which this Lease commences and expires shall
be apportioned and adjusted. If the monthly impounded amounts are not adequate
for the real estate taxes due in April and December the additional amount will
be paid by Tenant within fifteen (15) days of the Tenant’s receipt from Owner of
a tax statement

SECTION 2.04. Dishonored Payment/Late Charge.

If any payments are made by Tenant by check which is returned by Tenant’s bank
for insufficient funds or any other reason, or if any installment of rent or any
additional rent or any other sum due from Tenant shall not be received by Owner
within five days after such amount shall be due, then in either event Tenant
shall pay to Owner a charge equal to the greater of (a) Twenty Dollars or (b)
the late charge percentage (set forth in Exhibit A) of such overdue amount as
liquidated damages. The parties hereby agree that such charges represent a fair
and reasonable estimate of the costs Owner will incur by reason of late payment
by Tenant. Acceptance of such late charge by Owner shall in no event constitute
a waiver of Tenant’s default with respect to such overdue amount, nor prevent
Owner from exercising any of the other rights and remedies granted under this
Lease.

SECTION 2.05. Timing/Form of Payment.

If Tenant pays the rent due under this lease late two (2) or more times, Owner
may, by thirty (30) written notice to Tenant, require that all future payments
due under this lease be made quarterly in advance. If any payment by Tenant is
dishonored by Tenant’s bank for any reason, Owner may thereafter require all
payments due under this lease to be made by cashier’s check or money order.

ARTICLE THREE
GROSS RECEIPTS AND REQUIRED REPORTS

(Omitted)

ARTICLE FOUR AUDIT

(Omitted)

ARTICLE FIVE
CONSTRUCTION, ALTERATIONS, IMPROVEMENTS

SECTION 5.01. Owner's and Tenant's Obligations.

In the event Owner is to perform construction on the Tenant’s Leased Premises,
an Exhibit E will be attached hereto setting forth Owner’s and Tenant’s
obligations.

SECTION 5.02. Changes and Additions to Buildings.

Owner hereby reserves the right at any time to make alterations or additions to
and to build additional stories on the building in which the Leased Premises are
contained and to build other buildings adjoining the same. Owner also reserves
the right to construct other buildings or improvements in the Shopping Center
from time to time and to make alterations thereof or additions thereto and to
build additional stories on any such building or buildings and to build
adjoining same, provided Owner receives the necessary governmental approvals.
Easements for light and air are not included in the leasing of the Leased
Premises to Tenant. Owner further reserves the exclusive right to the roof
except as provided in this lease agreement, and Tenant is not entitled to access
to the roof without Owner’s consent. Owner will exercise best efforts while
performing under this paragraph not to preclude Tenant from doing business.

SECTION 5.03. Right to Adjust.

The purpose of the site plan attached hereto as Exhibit B is to show the
approximate location of the Leased Premises. Owner reserves the right at any
time to vary and adjust the size and location of the various buildings, other
tenants, parking areas, and other common areas as shown on Exhibit B; provided
that any required governmental agency approvals are acquired. Owner will
exercise best efforts while performing under this paragraph not to preclude
Tenant from doing business.

SECTION 5.04. Excuse of Owner's Performance.

Anything in this agreement to the contrary notwithstanding, providing such cause
is not due to the willful act or neglect of the Owner, the Owner shall not be
deemed in default with respect to the performance of any of the terms, covenants
and conditions of this Lease if same shall be due to any strike, lockout, civil
commotion, war-like operation, invasion, rebellion, hostilities, military or
usurped power, sabotage, governmental regulations or controls, inability to
obtain any material, service or financing, rain or muddy conditions, through Act
of God or other cause beyond the control of the Owner.

SECTION 5.05. Tenant Improvements.

All fixtures installed by Tenant shall be new or completely reconditioned.
Tenant shall not make or cause to be made any alterations, additions or
improvements or install or cause to be installed any trade fixtures, exterior
signs, exterior machinery, floor coverings, interior or exterior lighting,
plumbing fixtures, shades or awnings or make any changes to the store front
without first obtaining Owner’s written approval and consent. Tenant shall
present to Owner plans and specifications for such work at the time approval is
sought.

a. During the term of this lease or any extensions thereof, Tenant will notify
Owner of any installations of equipment or any other work that must be done on
the roof of the Leased Premises and will instruct Tenant’s contractor to
coordinate with Owner’s roofing contractor concerning any activity on the roof
or any penetration and resealing of the roof cover. To keep the warranty in
force, all roof cover penetration, repairs and resealing must be performed by
Owner’s roofing contractor at Tenant’s expense.

b. During the term of this lease or any extensions thereof, Tenant agrees that
any “Tenant Improvement” work on the fire sprinkler system (including drops and
connections) must be done by Owner’s sprinkler contractor at Tenant’s expense in
order to keep the warranty in force.

c. Tenant further agrees that all heating, ventilation, and air conditioning
(HVAC) systems and ducts installed on the Leased Premises will be installed and
maintained by Owner’s contractor.

d. Tenant agrees that all funds required to construct any “Tenant Improvements”
upon the Leased Premises shall be placed by Tenant in cash into an escrow prior
to Tenant’s contractor entering upon the Leased Premises to perform work under
the contract. Tenant further agrees that work under the contract shall not be
commenced without fifteen (15) days prior written notice to Owner.

e. Owner agrees that for those “Tenant Improvements” for which Tenant must use
Owner’s contractor, Tenant’s liability will not exceed the cost of a competitive
contractor’s bid based on the same specifications (including the same brand and
quality of materials and equipment being installed) that Tenant can obtain in
the form of a binding bid from a competitive, qualified, and bondable
contractor. In such event the cost of the work charged to Tenant will not exceed
the binding bid of Tenant’s contractor, obtained by and submitted by Tenant to
Owner.

f. Any Tenant Improvements paid for by Owner or paid by Tenant but for which
Tenant is reimbursed by Owner shall belong to and be the property of Owner. Any
Tenant Improvements paid for by Tenant shall belong to and be the property of
Tenant.

SECTION 5.06. Mechanic's Liens.

Tenant shall promptly pay all contractors and materialmen, so to minimize the
possibility of a lien attaching to the Leased Premises and Tenant shall not
suffer nor permit to be enforced against the Leased Premises, or any part
thereof, or any improvements thereon, any mechanics, materialmens’, contractors’
or subcontractors’ liens arising from or by any claim or damage growing out of
the work of any construction, repair, restoration, replacement or improvement,
or any other claim or demand howsoever the same may arise. Tenant shall pay or
cause to be paid all of such liens, claims or demands before any action is
brought to enforce the same against the Leased Premises. Tenant agrees to
indemnify and hold Owner and the Leased Premises free and harmless from all
liability for any and all such liens, claims and demands, together with
reasonable attorneys’ fees and all costs and expenses in connection therewith.
Notwithstanding anything to the contrary herein above contained, if Tenant shall
in good faith contest the validity of any such lien, claim or demand, then
Tenant shall, at its sole expense, defend itself and Owner against the same and
shall pay and satisfy any adverse judgment that may be rendered thereon for the
enforcement thereof against Owner or the Leased Premises. In such event, if
Owner shall so require, Tenant shall furnish to Owner a surety bond satisfactory
to Owner in an amount equal to such contested lien, claim or demand indemnifying
Owner against liability for the same, and holding the Leased Premises free from
the effect of such lien or claim. If Owner shall so request, Tenant shall
procure and record the bond provided for in California Civil Code Section 3113
(or any comparable statute hereinafter enacted providing for a bond freeing the
Leased Premises from the effect of such lien or claim or action thereon).

SECTION 5.07. Removal by Tenant.

All alterations, decorations, additions and other leasehold improvements made by
Tenant, or made by Owner on Tenant’s behalf and for which Tenant has paid Owner
in accordance with this Lease, shall remain the property of Tenant for the term
of this Lease, or any extension or renewal thereof. Prior to the expiration of
this Lease, or any renewal or extension thereof, Tenant shall remove only those
alterations, decorations, additions and other leasehold improvements as
authorized and itemized in writing by Owner. At the expiration or earlier
termination of this lease or any extensions or renewals thereof, all such
alterations, decorations, additions and other leasehold improvements shall
belong to Owner. Such improvements shall remain upon the Leased Premises or
removed by Tenant, at Owner’s election. If Owner requires removal and Tenant
fails to remove same, Owner may do so and Tenant shall reimburse Owner for the
cost thereof. Tenant must restore the Leased Premises as provided in Section
11.03 hereof. These obligations shall survive any termination of this Lease..

SECTION 5.08. Relocation of Tenant.

Commencing three (3) years after the Commencement Date, Owner reserves the right
to relocate Tenant to any other location within the Shopping Center provided (1)
the new premises are approximately the same square footage as the premises from
which Tenant is moved, (2) Owner gives Tenant written notice thirty days prior
to relocation, (3) Owner pays the costs of moving Tenant’s inventory, fixtures,
and equipment and the cost of reconstructing those leasehold improvements which
Tenant had at its original location, and (4) Tenant’s rent is abated during the
period in which Tenant is closed by reason of such relocation. Following such
relocation, all references in this lease to tine “Leased Premises” will refer to
the new location and a new address will be deemed substituted in Exhibit A and
in all other places appearing in this lease. All other provisions of this lease
will remain the same.

ARTICLE SIX
CONDUCT OF BUSINESS BY TENANT

SECTION 6.01. Use of Premises.

a. Tenant’s Use. Tenant shall use the Leased Premises solely for the purpose of
conducting the business described in Exhibit A. Tenant shall occupy the Leased
Premises within thirty (30) days after the Commencement Date, and shall conduct
such business continuously in the Leased Premises. Tenant will not use or
permit, or suffer the use of the Leased Premises for any other business or
purpose.

b. Prohibited Uses. Without limiting generality of the foregoing, Tenant shall
not perform any acts or carry on any practices which may injure the building or
be a nuisance or menace to other tenants or customers in the Shopping Center, or
which are prohibited by the Rules and Regulations established under Section
6.05. No auction, fire, going-out-of business or bankruptcy sales may be
conducted in the Leased Premises without the previous written consent of Owner.
Tenant shall not sell or allow any person to sell any drug-related paraphernalia
or other illegal materials.

c. Exclusive Use. Owner agrees that during the term of this Lease, and any
extensions thereof, Owner shall not lease any premises within the Shopping
Center to another commercial bank, retail bank, or membership type credit union.

SECTION 6.02. Operation of Business.

a. General. Tenant shall operate one hundred percent (100%) of the Leased
Premises during the entire term of this Lease with due diligence and efficiency
so as to maximize gross sales, unless prevented from doing so by causes beyond
Tenant’s control. This requirement applies even if Tenant is not paying Owner
percentage rent based on gross sales, because an active and vigorous business is
an important element of a shopping center in order to attract customers for all
Owner’s tenants. Subject to inability by reason of strikes or labor disputes,
Tenant shall carry at all times in said premises a stock of merchandise of such
size, character and quality as shall be reasonably designed to maximize gross
sales and thereby the maximum return to Owner and Tenant.

b. Hours. Tenant shall conduct business in the Leased Premises five (5) days per
week, twelve (12) months per year, and will be open for business during such
times as the majority of the Tenants in the Shopping Center are open for
business, as determined by Owner. Tenant will maintain normal business hours for
its customers of 9:00 a.m. through 5:00 p.m. Monday through Thursday and 9:00
a.m. through 6:00 p.m. on Friday. Saturday and Sunday, Tenant has the option to
be open. In no case will business hours extend beyond 11:00 p.m. on any evening,
or open before 6:00 a.m. without the approval of Owner.

c. Window Displays. Tenant may install and maintain at all times window displays
of professional quality designed to attract customers to Tenant's place of
business. Tenant shall keep the display windows in the Leased Premises well
lighted during the hours from sundown to 10:00 p.m. unless prevented by causes
beyond the control of the Tenant.

SECTION 6.03. Competition.

(Omitted)

SECTION 6.04. Storage, Office Space.

Tenant shall warehouse, store, or stock in the Leased Premises only such goods,
wares and merchandise as Tenant intends to offer for sale at retail at, in, from
or upon the Leased Premises. This shall not preclude occasional emergency
transfers of merchandise to the other stores of Tenant, if any, not located in
the Shopping Center. Tenant shall use for office, clerical or other non-selling
purposes only such space in the Leased Premises as is reasonably required for
Tenant’s business in the Leased Premises.

SECTION 6.05. Rules and Regulations.

a. Owner reserves the right from time to time for public welfare or benefit of
all the tenants of the Shopping Center to amend or supplement the following
rules and regulations and to adopt additional rules and regulations applicable
to the Leased Premises. Reasonable notice of such rules and regulations and
amendments and supplements thereto, if any, shall be given to Tenant.

b. Tenant agrees as follows:

(1) All loading and unloading of goods shall be done only at such times, in the
areas, and through the entrances designated for such purposes by Owner,
provided, however, armoured vehicle pick-up and delivery may be made through the
front entrance.

(2) The delivery or shipping of merchandise, supplies and fixtures to and from
the Leased Premises shall be subject to such rules and regulations as in the
judgment of Owner are necessary for the proper operation of the Leased Premises
or the Shopping Center.

(3) All garbage and refuse shall be kept in the kind of container specified by
Owner, and shall be placed outside of the Leased Premises prepared for
collection in the manner and at the times and places specified by Owner. Tenant
shall pay the cost of removal of Tenant’s refuse or rubbish.

(4) No aerial shall be erected on the roof or exterior walls of the premises, or
the grounds, without in each instance, the written consent of the Owner. Any
aerial so installed without such written consent shall be subject to removal
without notice at any time and Tenant shall pay with the next rent due the cost
of removal and roof repair.

(5) No loudspeakers, televisions, phonographs, radios or other devices shall be
used in a manner so as to be heard of or seen outside of the Leased Premises
without prior written consent of Owner. Additionally, Tenant shall conduct its
business in a quiet and orderly manner so as not to create unreasonable or
unrelated noise.

(6) The outside areas immediately adjoining the premises shall be kept clean and
free from dirt and rubbish by Tenant to the satisfaction of Owner and Tenant
shall not place or permit any obstructions or merchandise in such areas except
with Owner’s specific written approval.

(7) Tenant and Tenant’s employees shall park automobiles in Center areas
specifically designated by Owner.

(8) The plumbing facilities shall not be used for any other purpose than that
for which they are constructed, and no foreign substance of any kind shall be
thrown therein. The expense of any break age, stoppage, or damage resulting from
a violation of this provision shall be borne by Tenant, who caused same, or
whose employees, agents or invitees caused same.

(9) Tenant shall use at Tenant’s cost such pest extermination contractor as
Owner may direct and at such intervals as Owner may require.

(10) Tenant shall not burn any trash or garbage of any kind in or about the
Leased Premises, or the Shopping Center.

(11) All public entrances and exits to the Leased Premises shall be kept
unobstructed and open to the public at all times during normal business hours.

(12) Tenant shall not cause or permit any obnoxious or foul odors that disturb
the public or other tenants. Should such odors be evident, Tenant shall be
required to take immediate steps to remedy same upon written notice from Owner.

(13) No pets belonging to Tenant or Tenant’s employees will be permitted to
wander or roam within the Common Areas or Facilities.

ARTICLE SEVEN
SECURITY DEPOSIT

SECTION 7.01. Amount of Deposit.

Upon the execution of this Lease, Tenant will deposit with Owner the security
deposit set forth in Exhibit A. The security deposit shall be held by Owner,
without interest, as security for the faithful performance by Tenant of all the
terms, covenants, and conditions of this Lease by Tenant to be kept and
performed during the term hereof.

SECTION 7.02. Use and Return of Deposit.

If Tenant defaults with respect to any provision of this Lease including but not
limited to the payment of rent, Owner may, but shall not be obligated to use,
apply or retain all or any part of this deposit for the payment of any rent or
other amount which Owner may spend or become obligated to spend by reason of
Tenant’s default or to compensate Owner for any other loss or damage which Owner
may suffer by reason of Tenant’s default. If Owner does not elect to apply the
security deposit as set forth above, the fact that Owner is holding such deposit
shall not affect Owner’s remedies upon any breach of this Lease by Tenant.

If any portion of said deposit is so used or applied, Tenant shall within five
(5) days after written demand deposit cash with Owner in an amount sufficient to
restore the security deposit to its original amount and Tenant’s failure to do
so shall be a breach of this Lease. If Tenant shall fully and faithfully perform
every provision of this Lease to be performed by it, the security deposit or any
balance thereof shall be returned to Tenant at Tenant’s address stated in
Exhibit A in the manner required by Civil Code Section 1951.7.

SECTION 7.03. Transfer of Deposit.

Owner shall, at Owner’s election, (a) deliver the security deposit to the
purchaser of Owner’s interest in the Leased Premises, in the event that such
interest be sold, or (b) return such deposit to Tenant, and thereupon Owner
shall be discharged from any further liability with respect of such deposit,
except as may other wise be agreed upon in writing.

ARTICLE EIGHT
COMMON AREAS AND PARKING FACILITIES

SECTION 8.01. Definition of Common Area.

“Common Area” and “Common Facilities” refer to all areas, space, equipment and
special services provided by Owner for the common or joint use and benefit of
all tenants of the Shopping Center, their employees, agents, licensees,
customers and other invitees, including without limitation parking areas, access
roads, driveways, retaining walls, landscaped areas, truck serviceways, loading
docks, pedestrian malls, courts, stairs, ramps and sidewalks and parcel pickup
stations and any other portion of the Shopping Center not shown as a building on
the site plan attached hereto as Exhibit B.

SECTION 8.02. Control of Common Areas by Owner.

All automobile parking areas, driveways, entrances and exits thereto, and other
facilities furnished by Owner in or near the Shopping Center, including employee
parking areas, the truck way or ways, loading docks, package pick-up stations,
pedestrian sidewalks and ramps, landscaped areas, exterior stairways, and other
areas and improvements provided by Owner for the general use, in common, of
tenants, their officers, agents, employees and customers, shall at all times be
subject to the exclusive control and management of Owner, and Owner shall have
the right from time to time to establish, modify and enforce reasonable rules
and regulations with respect to all facilities and areas mentioned in this
Article. Owner shall have the right to construct, maintain and operate lighting
facilities on all said areas and improvements; to police the same; from time to
time to change the area, level, location and arrangement of parking areas and
other facilities herein referred to; to restrict parking by tenants, their
officers, agents and employees to employee parking areas; to close all or any
portion of said areas or facilities to such extent as may, in the opinion of
Owner’s counsel, be legally sufficient to prevent a dedication thereof or the
accrual of any rights to any person or the public therein, to close temporarily
all or any portion of the parking areas or facilities; to discharge noncustomer
parking; and to do and perform such other acts in and to said areas and
improvements as, in the use of good business judgment Owner shall determine to
be advisable with a view to the improvement of the convenience and use thereof
by all Owner’s tenants, their officers, agents, employees and customers. Owner
will operate and maintain the common facilities referred to above in such manner
as Owner, in its sole discretion, shall determine from time to time. Without
limiting the scope of such discretion, Owner shall have the full right and
authority to employ all personnel and to make all rules and regulations
pertaining to and necessary for the proper operation and maintenance of the
Common Areas and Facilities. In exercising its business judgment regarding its
control over the Common Area and Common Facilities, Owner will use its best
efforts not to preclude Tenant from doing business.

SECTION 8.03. Parking Regulations.

Immediately following execution of this Lease, and periodically during the term
of this lease or when requested by Owner, Tenant shall supply Owner with lists
of names of employees who will park automobiles in the parking areas and the
license number of automobiles to be parked therein. Vehicles belonging to Tenant
and Tenant’s employees will be parked in areas directed by Owner. Tenant agrees
to pay as additional rent a fee of Twenty-Five Dollars ($25,00) per car per day
for failure to comply with such parking restrictions.

SECTION 8.04. License.

(Omitted)

ARTICLE NINE
COMMON AREAS/OPERATING COSTS

SECTION 9.01. Tenant's Share of Operating Costs.

a. Operating Costs Defined. For the purpose of this Section 9.01 the "Shopping
Center's Operating Costs" means the total cost and expense incurred in operating
and maintaining the Shopping Center, including without limitation the following:

(1) Common Area Maintenance (CAM) costs incurred in maintaining the Common Area
and Common Facilities for the benefit of all the Shopping Center’s tenants,
including but not limited to gardening and landscaping (including irrigation);
the cost of public liability, fire, casualty and property damage insurance;
security; parking lot repairs and sealing, parking line painting; building
touch-up painting and periodic repainting of the exterior; Common Area lighting,
janitorial services and sanitary control including Common Area rubbish/garbage
removal; the on-going maintenance, repair, and periodic replacement of canvas
canopies and awnings; Tenant’s prorata share of general maintenance and repair
of the Buildings as provided in Sections 11.01 and 11.02 including periodic
replacement of the roofing membrane; the cost of personnel to implement such
services, to direct parking and to police the Common Facilities; and ten percent
(10%) of all such Operating Costs as a management and administration service
fee.

(2) “Shopping Center’s Operating Costs” shall also include real property taxes
and assessments (Section 2.03 Taxes), Tenant’s pro rata share or HVAC
maintenance and repair (Section 11.01 b), Tenant’s pro rata share of building
and fire and casualty insurance (Section 12.02), but such items will be excluded
from the management fee calculations applicable to CAM costs.

b. Tenant’s Share. In each lease year, as defined in Section 1.03 hereof, Tenant
will pay to Owner, in addition to the rentals specified in Article Two hereof,
as further additional rent, a proportion of the Shopping Center’s Operating
Costs based upon the ratio of the square feet of the floor area of the Leased
Premises to the total square feet of the floor area of all the building space in
the Shopping Center, The additional rent provided to be paid in this Section
9.01 shall be paid monthly based upon Owner’s estimate of Tenant’s proportion of
the Shopping Center’s Operating Costs. Such additional rent shall be adjusted
quarterly by Owner based on actual Operating Costs and any deficiency shall be
paid by Tenant to Owner within ten (10) days of a statement therefor from Owner
to Tenant; any excess shall be credited against Tenant’s next payment of such
estimated Operating Costs.




ARTICLE TEN
SIGNS, AWNINGS, CANOPIES

SECTION 10.01. Signs, Awnings and Canopies.

a. Prohibited Signs. Tenant, will not place or suffer to be placed or maintained
on any exterior door, wall or window of the Leased Premises any sign, awning or
canopy, or advertising matter or other thing of any kind, and will not place or
maintain any decoration, lettering or advertising matter on the glass of any
window or door of the Leased Premises without first obtaining Owner’s written
approval and the approval and consent, if applicable, of any governmental body
having jurisdiction over signs in the Shopping Center. Tenant agrees to maintain
its approved signs, decorations, lettering, advertising matter or other thing as
may be approved in good condition and repair at all times.

b. Required Signs. Tenant agrees, at Tenant’s sole cost, to obtain an exterior
sign on the building’s facia in front of the canopies and a walkway sign, in
strict conformance with Owner’s sign criteria as to design, material, color,
location, size and letter style. A detailed drawing of proposed sign(s) by a
sign fabricator must be submitted to Owner for written approval prior to
manufacture.

c. Modification of Signing Program. Owner reserves the right to modify its sign
policies from time to time during the term of the Lease including the right to
require Tenant to install a new sign provided the installation is part of a
remodeling or new sign program applicable to all Owner’s tenants in the Shopping
Center. Tenant shall not be required to pay for such a change more than once
every five (5) years.

ARTICLE ELEVEN
MAINTENANCE, REPAIR, AND SURRENDER OF LEASED PREMISES

SECTION 11. 01. Tenant's Responsibility.

a. Maintenance and Repair Except for those items which are Owner’s
responsibility itemized in Section 11.02, Tenant shall at all times keep,
maintain and repair the Leased Premises, interior and exterior, in good order
and condition. Tenant’s responsibility includes but is not limited to all
entrances to the Leased Premises (including doors, door jambs, door closers,
door hardware and associated door equipment), interior partitions, electrical
lighting and plumbing systems (including portions thereof that protrude through
the roof) within the Leased Premises or serving facilities outside the Leased
Premises for Tenant’s use such as exterior signs and grease traps, all glass,
show window, and associated mouldings, any damage to the Leased Premises whether
caused by Tenant, Tenant’s employees, agents, contractors, invitees, trespassers
or vandals, or damage by unavoidable casualty except to the extent covered by
Owner’s policy of casualty insurance. Tenant shall repaint the interior of the
premises when determined by Owner.

b. HVAC. Tenant agrees to pay Owner as additional rent the maintenance and
repair (including an on-going maintenance service contract) of the heating and
air conditioning units, and exhaust fans, if any, which service the Leased
Premises, including motor replacement and replacement of other components not
exceeding fifty (50) percent of the replacement value of the entire unit for any
one occurrence. Said rent shall be paid in accordance with Section 9.01 above.

c. Glass. Owner shall replace, at the expense of Tenant, any and all plate and
other glass damage or broken from any cause whatsoever (except Owner's act or
the act of Owner's employees or contractors) in and about the Leased Premises.

d. Tenant’s Share. As used in this Section 11.01, “Tenant’s pro rata share”
shall be determined by comparing the gross square feet of floor area of the
Leased Premises with the gross square feet of floor area of the buildings within
the Shopping Center at the time of such repair, maintenance or painting the
building which contains the Leased Premises.

SECTION 11.02. Owner’s Responsibility.

a. Tenant’s Failure. If Tenant refuses or neglects to maintain or repair the
Leased Premises as required hereunder and to the reasonable satisfaction of
Owner as soon as reasonably possible after written demand, Owner may make such
maintenance or repairs without liability to Tenant for any loss or damage that
may accrue to Tenant’s merchandise, fixtures, or other property or to Tenant’s
business by reason thereof, and upon completion, thereof, Tenant shall pay
Owner’s costs for making such maintenance or repairs plus twenty percent (20%)
for Owner’s overhead, upon presentation of bill thereafter, as additional rent.

b. Roof. Owner shall be responsible to maintain and keep weatherproof the
roofing membrane. Owner shall not be responsible for any water damage to
Tenant’s property from roof leaks until such leaks are reported in writing by
Tenant to Owner and Owner fails to make repairs within a reasonable period of
time. The cost of maintenance, repair, and periodic replacement of the roofing
membrane is an Operating Cost payable as provided in Section 9.01.

c. Structural Elements. Owner shall be responsible for the cost of repair and
maintenance of the structural components of the shell, bearing and exterior
walls, and foundation of the building within which the Leased Premises are
located and the plumbing, sewer and waste systems outside of the Leased
Premises. If Owner is required to make repairs to such structural portions by
reason of any act, omission, or negligence of Tenant, Tenant’s employees,
agents, contractors, invitees, licensees, or any trespasser or vandal, Owner may
add the cost of such repairs to Tenant’s rent which shall thereafter become
immediately due and payable.

SECTION 11.03. Surrender of Premises.

a. Tenant’s Responsibility. At the expiration or earlier termination of the
tenancy hereby created, Tenant shall surrender the Leased Premises in the same
condition as the Leased Premises were in upon delivery of possession thereto
under this Lease, reasonable wear and tear excepted, and damage by unavoidable
casualty excepted to the extent that the same is covered by Owner’s fire
insurance policy with extended coverage endorsement, and shall surrender all
keys for the Leased Premises to Owner at the place than fixed for the payment of
rent and shall inform Owner of all combination locks, safes and vaults, if any,
in the Leased Premises. Tenant shall remove all its trade fixtures from the
premises at the expiration or earlier termination of lease term. Also, any
alterations or improvements to be removed as provided in Section 5.07 hereof
shall be removed from the Leased Premises at the expiration or earlier
termination of lease term. Before surrendering the Leased Premises, Tenant shall
repair any damage caused by removal of such trade fixtures, alterations and
improvements. Such repairs, to be performed in a manner satisfactory to Owner,
shall include, but not be limited to the following: cap all plumbing, cap all
electrical wiring, repair all holes in walls, re-store damaged floor and/or
ceiling tiles, and clean premises thoroughly. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of the
term of this Lease. If requested by Owner, Tenant shall execute, acknowledge and
deliver to Owner an instrument in writing releasing and quitclaiming to Owner
all right, title and interest of Tenant in the Leased Premises by reason of this
Lease or otherwise.

b. Owner’s Options. If Tenant fails to remove any of its fixtures, or any
alteration or improvements to be removed as provided in this Section, within ten
(10) days after the expiration or earlier termination of this Lease Owner may,
at its sole option, ( a) treat Tenant as a holdover, in which event the
provision of Section 23.01 hereof shall apply; (b) deem any or all of such items
abandoned and the sole property of Owner, or (c) remove any or all such items
and dispose of the same in any manner or store the same for Tenant, in which
case the expense of such disposition or storage shall be borne by Tenant and
shall be immediately due and payable.

ARTICLE TWELVE
INSURANCE AND INDEMNITY

SECTION 12.01. Liability Insurance.

Tenant shall, during the entire term hereof, keep in full force and effect a
policy of public liability and property damage insurance with respect to the
Leased Premises, the sidewalks in front of the Leased Premises, and the business
operated by Tenant and any sub-tenants of Tenant in the Leased Premises in
single limits of public liability and property damage of not less than One
Million Dollars ($1,000,000) per accident. The policy shall name Owner, Owner’s
property manager, PACCOM Management Services, Inc. and Tenant as additional
insureds, and shall contain a clause that the insurer will not cancel or change
the insurance without first giving Owner twenty (20) days prior written notice.
The insurance shall be in a form and with an insurance company approved by Owner
and a copy of the policy or a certificate of such insurance shall be delivered
to Owner. The limits of such insurance shall be increased every thirty-six (36)
months during the term of this lease by the same proportion as any increases in
the minimum rent (Section 2.01).

SECTION 12.02. Fire and Casualty Insurance.

Tenant agrees that it will not keep, use, sell or offer for sale, in or upon the
Leased Premises, any article which may be prohibited by the Owner’s fire
insurance policy then in effect covering the Leased Premises. Owner shall
maintain a policy of extended coverage fire and casualty all risk, rental loss
and other insurance as Owner deems appropriate, for all buildings in the
Shopping Center. Tenant’s pro rata share of the annual premium for such policy
will be included as a Shopping Center Operating Cost provided in Section 9.01.
Should Owner’s policy be increased in fire and/or extended coverage due to
activities of or caused by Tenant, Tenant will be responsible for the increased
costs. “Tenant’s pro rata share” shall be defined as the ratio between the gross
square footage of the floor area of the Leased Premises and the gross square
footage of the floor area of the space within the buildings covered by such
policy of insurance. Tenant’s pro rata share will not include any increase in
premium caused by any other tenants’ activities. In addition, Tenant at its sole
expense, shall maintain a fire and casualty policy for the contents of the
Leased Premises as stated in Section 12.04.

SECTION 12.03. Hold Harmless and Waiver of Claims.

Tenant agrees that Owner shall not at any time or to any extent whatsoever be
liable, responsible, or in any way accountable for any loss, injury, death, or
damage to persons or property which at any time may be suffered or sustained by
Tenant or by any persons whomsoever who may at any time be using or occupying or
visiting the Leased Premises or be in, on or about the same, or who may be
injured as a result of any act, omission, or negligence of Tenant, its agents,
contractors, employees, invitees, lessees or concessionaires. This indemnity and
waiver applies whether arising from the sale of alcoholic beverages or
otherwise, whether or not such loss, injury, death or damage shall be caused by
or in any manner result from or arise out of any act, omission, or negligence of
Tenant or of any occupant, subtenant, visitor or user of any portion of the
Leased Premises, or from the use or occupancy of the Lease Premises, or arising
from any breach or default of Tenant hereunder. Tenant shall forever indemnify,
defend, hold and save Owner and Owner’s property manager free and harmless of,
from, and against any and all claims, liability, loss or damage whatsoever,
including, but not by way of limitation, attorneys’ fees, at trial and appellate
levels and through any further or other types of proceedings, on account of any
loss, injury, death or damage occurring on the Leased Premises, or arising from
the use of the Leased Premises. Tenant’s obligations under this Section 12.03
shall survive any termination of this Lease.

SECTION 12.04. Insurance of Improvements.

Tenant shall at all times maintain fire insurance with extended coverage in the
name of Owner and Tenant, in an amount adequate to cover the cost of replacement
of all alterations, decorations, additions or improvements made to the Leased
Premises in the event of fire or extended coverage loss and shall deliver to
Owner certificates of such fire policies which shall contain a clause requiring
the insurer to give Owner twenty (20) days’ notice of cancellation of such
policies.

SECTION 12.05. Waivers of Subrogation.

Each of the parties hereto waives any and all rights of recovery against the
other or against any other tenant or occupant of the Shopping Center, or against
the officers, employees, agents, representatives, customers and business
visitors of such other party or of such other tenant or occupant of the Shopping
Center for loss of or damage to such waiving party or its property or the
property of others under its control, arising from any cause insured against
under the standard form of fire insurance policy with all permissible extension
endorsements covering additional perils or under any other policy of insurance
carried by such waiving party in lieu thereof, to the extent such loss or damage
is insured against by such policy. Such waiver shall not be binding on either
party unless the same is permitted by each party’s insurance carrier without the
payment of additional premium.

ARTICLE THIRTEEN
UTILITIES




Tenant shall be solely responsible for and promptly pay all charges for water,
gas, electricity, sewer, trash and garbage removal, telephone,
telecommunications, cable TV, or any other utility used or consumed in or upon
the Leased Premises. Owner will provide separate meters for electricity and gas
utilities to Lease Premises unless otherwise stated in Exhibit A. In no event
shall Owner be liable for an interruption or failure in the supply of any such
utilities to the Leased Premises.

ARTICLE FOURTEEN
ESTOPPEL CERTIFICATE, ATTORNMENT, SUBORDINATION

SECTION 14.01. Estoppel Certificate.

a. Scope of Certificate. Tenant shall at any time and from time to time upon not
less than ten (10) days’ prior written notice from Owner execute, acknowledge
and deliver to Owner a statement in writing certifying (i) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect); and (ii) the dates to which the rental and other charges are
paid in advance, if any; and that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Owner hereunder, or specifying such defaults if
any are claimed; and (iii) that Tenant has paid to Owner the security deposit as
set forth in Exhibit A. Any such statement may be relied upon by Owner, any
prospective purchaser or encumbrancer of all or any portion of the Leased
Premises.

b. Conclusive Presumption. Tenant’s failure to deliver such statement within
thirty (30) days of Owner’s request shall be conclusive upon Tenant (1) that
this Lease is in full force and effect, without modification except as may be
represented by Owner; (2) that there are no uncured defaults in Owner’s
performance, that Tenant has paid to Owner the security deposit set forth in
Exhibit A; and (3) that not more than one month’s rental has been paid in
advance.

SECTION 14.02. Attornment.

Tenant shall, in the event any proceedings are brought for the foreclosure of,
or in the event of exercise of the power of sale under any mortgage made by
Owner covering the Leased Premises, attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the Owner under this Lease.

SECTION 14.03. Subordination.

Tenant hereby agrees that its rights hereunder are subordinate to the lien of
any mortgage or mortgages or the lien resulting from any other method of
financing or refinancing, now or hereafter in force against the land and
buildings of which the Leased Premises are a part, and to all advances made or
hereafter to be made upon the security thereof; provided Owner obtains from the
lender a written agreement that provides substantially the following:

“As long as Tenant performs its obligation under this lease, no foreclosure of,
deed given in lieu of foreclosure of, or sale under the encumbrance, and no
steps for procedures taken under the encumbrance, shall affect Tenant’s rights
under this lease.

“Provisions in this lease concerning the disposition of insurance proceeds on
destruction of the premises, and concerning the disposition of any condemnation
award, shall prevail over any conflicting provisions in the encumbrance.”

This Section shall be self-operative and no further instrument of subordination
shall be required by any mortgagee; however, Tenant agrees to sign written
confirmation of this subordination if requested by Owner.

SECTION 14.04. Attorney in Fact.

Tenant, upon request of any party in interest, shall execute promptly such
instruments or certificates to carry out the intent of Sections 14.01,14.02, and
14.03 above as requested by Owner. Tenant hereby irrevocably appoints Owner as
attorney-in-fact for Tenant with full power and authority to execute and deliver
in the name of Tenant any such instruments or certificates, effective thirty
(30) days after the date of written request by Owner to execute such
instruments, in the event of Tenant’s failure to execute same.

ARTICLE FIFTEEN
ASSIGNMENT AND SUBLETTING

SECTION 15.01. Transfers.

a. Consent Required. Tenant shall not transfer or assign this Lease, or any
right or interest hereunder, or sublet the Leased Premises or any part thereof,
or grant any license or concession (collectively “transfer”) without first
obtaining the prior written consent of Owner, which consent shall not be
unreasonably withheld. No transfer or assignment, whether voluntary or
involuntary, by operation of law, under legal process or proceedings, by
receivership, in bankruptcy, or otherwise, and no subletting shall be valid or
effective without such prior written consent. Should any of Tenant’s rights
under this Lease be transferred by or under court order or legal process or
otherwise, or should Tenant be adjudged insolvent or bankrupt, then and in any
of the foregoing events Owner may, at its option, terminate this Lease forthwith
by written notice thereof to Tenant. Should Owner consent to any such transfer,
such consent shall not constitute a waiver of any of the restrictions of this
Section 15.01 and the same shall apply to each successive transfer hereunder, if
any.

b. Reasonableness of Owner’s Consent. In exercising the right to consent, Owner
may consider all commercially relevant factors involved in the leasing,
subleasing, or assignment of retail shopping center space, including but not
limited to: (1) the creditworthiness and financial stability of the proposed
transferee, (2) the projected gross sales and percentage rent payable by the
proposed transferee, (3) the compatibility of the proposed transferee with
Owner, Owner’s property manager, and the other tenants in the Shopping Center,
(4) references from prior landlords of the proposed transferee, (5) the business
reputation of the proposed transferee, (6) the past history of the proposed
transferee with respect to litigation or bankruptcy or other insolvency
proceedings, (7) whether the proposed use of the Leased Premises by the proposed
transferee is within the scope of use described ixi Exhibit A and Article Sixth,
(8) whether the proposed use of the Leased Premises is consistent with the
exclusive use provisions, if any, of any other tenant’s lease, (9) whether the
proposed use is suitable and in keeping with the ambiance, character, tone, and
other used in the Shopping Center, (10) the impact of the proposed transferee
and the proposed use of the Leased Premises on pedestrian and vehicular traffic,
parking facilities, and other Common Area Facilities in the Shopping Center and
services provided by Owner, and (11) the likelihood that the proposed
transferee’s anticipated use of the Leased Premises would likely involve the use
of hazardous materials which, in Owner’s reasonable opinion would pose an
unacceptable risk of contamination of the Leased Premises, the Shopping Center,
or other property of potential liability. The presence of one negative factor
among the items enumerated above shall be deemed reasonable justification for
Owner’s withholding consent. Without limiting the generality of the foregoing,
Owner shall expressly not be deemed unreasonable in rejecting any proposed
transferee who is not equal to or better than Tenant under factors (1), (2), (5)
or (6). Tenant express agrees that none of the foregoing factors constitutes an
unreasonable standard or condition for purposes of California Civil Code Section
1951.4(b)(2).

c. Proposed Transfer. At any time that Tenant desires to effect any transfer,
Tenant shall give Owner written notice identifying the terms and provisions of
the proposed transfer and the proposed transferee, sufficient financial data to
enable Owner to assess the creditworthiness and financial stability of the
proposed transferee, and the nature of the business proposed to be carried on in
the Leased Premises. In addition, Tenant shall provide Owner with such
additional information reasonable requested by Owner to enable Owner to evaluate
the proposed transferee and act on Tenant’s proposed transfer. Tenant shall pay
Owner with the notice of proposed transfer a fee of Three Hundred Dollars
($300.00) as additional rent to cover Owner’s costs of processing the proposed
transfer, which fee is nonrefundable even if the transfer is not approved.

SECTION 15.02. Transfer Requirements.

a. Bonus Value. Tenant agrees that any bonus value of this Lease is reserved by
Owner. Accordingly, Tenant shall pay to Owner any economic consideration
received by Tenant as a result of any transfer, however denominated or however
or to whomever to be paid, which exceeds in the aggregate (1) the rent
(including all additional rent) Tenant is obligated to pay Owner under this
Lease (prorated in the case of a sublease), plus (2) an amount, if any,
attributable to the recovery of the unrealized amortization of the cost of
leasehold improvements (other than tenant improvements made at Owner’s cost
under Exhibit E) made to the Leased Premises by Tenant, or by Owner at Tenant’s
expense. Fifty percent (50%) of such bonus value shall be paid to Owner as
additional rent under this Lease without affecting or reducing any other
obligations of Tenant hereunder, and shall be paid to Owner on the same basis,
whether periodic or in lump sum, that the same is paid to Tenant, In the event
of periodic payments, any amounts excluded from the amount to be paid to Owner
shall be recovered by Tenant on an amortized basis (without interest) over the
entire anticipated term of the transfer. At the time any payment becomes due
from Tenant under this paragraph, Tenant shall deliver an itemized statement of
the method by which the amount was calculated, certified by Tenant to be true
and correct. Owner shall have the right at reasonable intervals to inspect
Tenant’s books and records relating to payments due pursuant to this paragraph.
In addition, at Owner’s request, Tenant shall deliver to Owner copies of all
bills, invoices, or other documents upon which its calculations are based. Owner
may condition its approval of any transfer upon obtaining a certification from
both Tenant and the proposed transferee of all economic consideration to be
received by Tenant or others for Tenant’s benefit in connection with such
transfer. Tenant’s failure to perform any of the obligations under this
paragraph shall be a material default of this Lease.

b. Transfer Terms. No transfer shall be valid and no transferee shall take
possession of the Leased Premises until an executed counterpart of any approved
transfer document has been delivered to Owner. No transfer will include any
options or rights of first refusal, e.g. any option to extend the term of the
Lease, and any such options will not be available to any transferee. Tenant
shall indemnify Owner and hold Owner harmless from any claims, damages, and
expense (including attorney’s fees) arising out of any claims by brokers or
others for commissions or finder’s fees with respect to any transfer.

c. Tenant’s Continuing Responsibility. No transfer shall release Tenant from any
of Tenant’s obligations under this Lease or alter the primary liability of
Tenant to pay rent and to perform all other obligations to be performed by
Tenant under this Lease. In the event of default by any transferee of Tenant in
the performance of any of the terms of this Lease, Owner may proceed directly
against Tenant without the necessity of exhausting remedies against the
transferee. The acceptance of rent by Owner from any other person shall not be
deemed to be a waiver by Owner of any provision of mis Lease or be deemed a
consent to any transfer by Tenant. Consent to one transfer shall not be deemed
consent to any subsequent transfer, whether by Tenant or any transferee of
Tenant.

SECTION 15.03. Transfer of Entities.

If Tenant hereunder is a corporation, an unincorporated association, or a
partnership, the transfer of any stock or interest in such corporation,
association or partnership in the cumulative aggregate in excess of forty-nine
percent (49%) (whether voluntary, involuntary, or by operation of law) shall be
deemed a transfer with the meaning and provisions of Section 15.01.

ARTICLE SIXTEEN
WASTE, GOVERNMENTAL REGULATION

SECTION 16.01. Waste.

Tenant shall not commit or suffer to be committed any waste upon the Leased
Premises or any nuisance or other act or thing which may disturb the quiet
enjoyment of any other tenant in the building in which the Leased Premises may
be located, or in the Shopping Center, or which may disturb the quiet enjoyment
of any person within five hundred feet (500’) of the boundaries of the Shopping
Center.

SECTION 16.02. Governmental Regulations.

Tenant shall, at Tenant’s sole cost and expense, comply with all of the
requirements of all city, county,‘municipal, state, federal and other applicable
governmental authorities now in force, or which may hereafter be in force,
pertaining to the said premises, including the installation of additional
facilities as required for the conduct and continuance of Tenant’s business, and
shall faithfully observe in the use of the premises all municipal and county
ordinances and state and federal statutes now in force or which may hereinafter
be in force.

SECTION 16.03. Hazardous Materials.

Tenant shall not permit or maintain hazardous materials upon the Leased Premises
except in strict compliance with all governmental registration and reporting
requirements and other laws, ordinances and regulations regarding the storage
and handling of same. Any damage, pollution, or contamination resulting from
such materials shall be Tenant’s sole responsibility and Tenant shall indemnify
Owner from any claim or damage regarding same.

SECTION 16.04. Safety and Health.

Tenant covenants at all times during the term of this Lease to comply with the
requirements of the Occupational Safety and Health Act of 1970, 29 U.S.C.
Section 651 et. seq. and any analogous legislation in California (collectively,
the “Act”), to the extent that the Act applied to the Leased Premises and any
activities thereon and without limiting the generality of the foregoing, Tenant
covenants to maintain all working areas, all machinery, structures electrical
facilities and the like upon the Leased Premises in any condition that fully
complies with the requirements of the Act, including such requirements as would
be applicable with respect to agents, employees or contractors of Owner who may
from time to time be present upon the Leased Premises, and Tenant agrees to
indemnify and hold harmless Owner from any liability, claims or damages arising
as a result of breach of the foregoing covenant and from all costs, expenses and
charges arising therefrom including, without limitations, attorney’s fees and
court costs incurred by Owner in connection therewith which indemnity shall
survive the expiration or termination of this Lease.

ARTICLE SEVENTEEN
ADVERTISING, PROMOTION

SECTION 17.01. Change of Name.

Tenant agrees to do business under the name set forth in Exhibit A and not to
change said name of the business operated in the Leased Premises without the
written permission of Owner, which permission will not be unreasonably withheld.

SECTION 17.02. Solicitation of Business.

Tenant and Tenant’s employees and agents shall not solicit business in the
parking or other common areas, nor shall Tenant distribute any handbills or
other advertising matter in or on automobiles parked in the parking area or in
other common areas.

SECTION 17.03. Merchant's Association.

Subject to the use of the Marketing Fund alternate described in Section 17.04
below, Owner and Tenant will each be members of, participate fully in, and
remain in good standing in the Watsonville Crossroads Shopping Center Merchants
Association (as soon as the same has been formed) which will be limited to Owner
and those tenants occupying premises in the Shopping Center. Each member shall
have one vote in the operation of said Association, as provided in the by-laws
of the Association. The purpose of such Association shall be to encourage its
members to deal fairly and courteously with their customers, to follow ethical
business practices and to assist the business of the tenants by sales promotions
and center-wide advertising. The Tenant agrees to pay dues to the Association as
approved by a majority vote of the members of the Association. Such dues will be
a minimum of $.50 per square foot leased per calendar year for Tenant, and $.25
per square foot of total leasable space in the Center for Owner, subject to
increases approved by the Association, which will be no less than an annual
increase equal to any increase in the All Urban Consumers of the Consumer Price
Index for the San Francisco — San Jose region (1982-84=100), not to exceed ten
percent (10%) per year. Owner’s obligation to the Association will be limited to
one half (1/2) of the rate per square foot paid by all Tenants of the Shopping
Center. Delinquency in any dues or assessments or failure to become and remain a
member of the Association shall be deemed a material default under this lease.
Nothing in the By-Laws or regulations of the said Association shall be in
conflict with the provisions of this Lease, including without limiting the
generality of the foregoing any reasonable rules and regulations adopted
pursuant to the provisions of Section 6.05 hereof.

SECTION 17.04. Marketing Fund Alternate.

Owner may, in Owner’s sole discretion, elect to establish a Marketing Fund in
lieu of the Merchants’ Association described in Section 17.03, In such event,
Tenant shall pay to Owner as additional rent the same amount as would have been
contributed to the Merchants’ Association, as adjusted from time to time as
provided in Section 17.03. Owner will contribute the sum specified in Section
17.03 to the fund and use the Marketing Fund to promote and advertise the
Shopping Center in the manner Owner deems appropriate and for the best interest
of the Shopping Center as a whole. Owner may elect to make all or part of its
contribution in the form of the full time or part time services of a marketing
director, promotion director, or marketing consultant, any of whom may also be
employees, agents, or consultants of Owner, and all of whom will serve under the
supervision and control of Owner who shall have the sole right to employ and
discharge same.

SECTION 17.05. Use of Shopping Center Name.

Tenant shall use the name of the Shopping Center in which the Leased Premises
are located in all of Tenant’s advertising in connection with Tenant’s business
at the premises and for no other purpose except with Owner’s consent. Tenant
shall not have or acquire any property right or interest in the name of the
Shopping Center. Owner reserves the right to change the name, title, or address
of the Shopping Center or the address of the premises at any time and Tenant
waives all claims for damages caused by any such change.

SECTION 17.06. Cooperation.

Tenant agrees to join and cooperate with Owner and other tenants in all joint
promotions and advertising of the Shopping Center whenever funds of the
Merchants’ Association or Marketing Fund (as applicable) are being used,
including working with advertising layout specialists, coupon promotions,
seminars, special promotional events, and other promotional or advertising
activities.

ARTICLE EIGHTEEN
DESTRUCTION OF LEASED PREMISES

SECTION 18.01. Insured Destruction.

a. If, during the term, the Leased Premises or the building and other
improvements in which the Leased Premises are located are totally or partially
destroyed from a risk covered by the insurance described in Section 12.02,
rendering the Leased Premises totally or partially inaccessible or unusable,
Owner shall restore the Leased Premises or the building and other improvements
in which the Leased Premises are located to substantially the same condition as
they were immediately before destruction, in the manner provided in Section
18.03 below. Such destruction shall not terminate this lease. If the existing
laws do not permit the restoration, either party can terminate this lease
immediately by giving notice to the other party.

b. If the cost of the restoration exceeds the amount of proceeds received from
the insurance required under Section 12.02, Owner can elect to terminate this
lease by giving notice to Tenant within thirty (30) days after determining that
the restoration cost will exceed the insurance proceeds. In the case of
destruction to the Leased Premises only, if Owner elects to terminate this
lease, Tenant within thirty (30) days after receiving Owner’s notice to
terminate can elect to pay to Owner, at the time Tenant notifies Owner of its
election, the difference between the amount insurance proceeds and the cost of
restoration, in which case Owner shall restore the Leased Premises. Owner shall
give Tenant satisfactory evidence that all sums contributed by Tenant as
provided in this Section have been expended by Owner in paying for the cost of
restoration.

c. If Owner elects to terminate this lease and Tenant does not elect to
contribute toward the cost of restoration as provided in this Section this lease
shall terminate.

SECTION 18.02. Uninsured Destruction.

a. If, during the term, the Leased Premises or the building and other
improvements in which the Leased Premises are located are totally or partially
destroyed from a risk not covered by the insurance described in Section 12.02,
rendering the Leased Premises totally or partially inaccessible or unusable,
Owner shall restore the Leased Premises and other improvements in which the
Leased Premises are located to substantially the same condition as they were in
immediately before the destruction, provided that the cost of restoration does
not exceed 25% of the replacement value of the building in which the Leased
Premises are located.

b. If the cost of restoration exceeds the 25% of the then replacement value of
the building in which the Leased Premises are located, Owner can elect to
terminate this lease by giving notice to Tenant within thirty (30) days after
determining the restoration cost and replacement value.

c. In the case of destruction to the Leased Premises only, if Owner elects to
terminate this lease, Tenant can within thirty (30) days after receiving Owner’s
notice to terminate, elect to pay to Owner, at the time Tenant so notifies Owner
of its election, the difference between 10% of the then replacement value of the
Leased Premises and the actual cost of restoration, in which case Owner shall
restore the Leased Premises. Owner shall give satisfactory evidence that all
sums contributed by Tenant as provided in this Section have been expended by
Owner in paying the actual cost of restoration.

d. If Owner elects to terminate this lease and Tenant does not elect to perform
the restoration or contribute toward the cost of restorations provided in this
Section, this lease shall terminate.

SECTION 18.03. Extent of Owner's Obligation to Restore.

a. If Owner is required or elects to restore the Leased Premises as provided in
Sections 18.01 and 18.02, Owner shall diligently pursue such restoration to
completion.

b. If Owner is required or elects to restore the Leased Premises as provided in
Sections 18.01 or 18.02, Owner shall not be required to restore alterations made
by Tenant, Tenant Improvements, Tenant’s trade fixtures, and Tenant’s personal
property. Such excluded items are the sole responsibility of Tenant to restore.




SECTION 18.04. Abatement or Reduction of Rent

In the case of destruction, there shall be an abatement or reduction of rent,
except any percentage rent, between the date of destruction and the date of
completion of restoration, based upon the extent to which the destruction
interferes with Tenant’s use of the Leased Premises.

SECTION 18.05. Termination Due to Destruction.

If Owner has been unable to restore the Leased Premises by twelve (12) months
after the destruction, Tenant shall be entitled to terminate this lease without
further obligation, effective thirty (30) days following written notice to
Owner. Tenant waives the provisions of Civil Code Section 1932 (2) and 1933 (4)
with respect to termination by reason of destruction of the premises. If the
existing laws at the time of destruction do not permit restoration by Owner,
either party can terminate this lease immediately by giving notice to the other
party.

ARTICLE NINETEEN
EMINENT DOMAIN

SECTION 19.01. Total Condemnation.

If the whole of the Leased Premises shall be acquired or condemned by eminent
domain for any public or quasi-public use or purpose, then the term of this
Lease shall cease and terminate as of the date of title vesting in such
proceeding and all rentals shall be paid up to that date and Tenant shall have
no claim against Owner for the value of any unexpired term of this Lease.

SECTION 19.02. Partial Condemnation.

If any part of the Leased Premises shall be acquired or condemned by eminent
domain for any public or quasi-public use or purpose, and in the event that such
partial taking or condemnation shall render the Leased Premises unsuitable for
the business of Tenant, then the term of this Lease shall cease and terminate as
of the date of title vesting in such proceeding and Tenant shall have no claim
against Owner for the value of any unexpired term of this Lease. In the event of
a partial taking or condemnation which is not extensive enough to render the
premises unsuitable for the business of Tenant, then Owner shall within
reasonable time restore the Leased Premises to a condition comparable to its
condition at the time of such condemnation less the portion lost in the taking,
and this Lease shall continue in full force and effect. Each party waives the
provision of the Code of Civil Procedures Section 1265.130 allowing either party
to petition the Superior Court to terminate this lease in the event of a partial
taking of the Leased Premises.

SECTION 19.03. Parking Area.

If more than 10% of the common parking areas in the Shopping Center shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, then the term of this Lease shall cease and terminate as of the date of
title vesting in such proceeding unless Owner shall take reasonable steps to
provide other parking facilities substantially equal to the original parking,
and such parking facilities shall be provided by Owner at its own expense.

SECTION 19.04. Owner’s Damages.

In the event of any condemnation or taking as hereinbefore provided, whether
whole or partial, Tenant shall not be entitled to any part of the award, as
damages or otherwise, for such condemnation, except as provided in Section 19.05
below, and Owner is to receive the full amount of such award, Tenant hereby
expressly waiving any right or claim to any part thereof.

SECTION 19.05. Tenant's Damages.

Although all damages in the event of any condemnation are to belong to Owner,
whether such damages are awarded as compensation for diminution in the value of
the leasehold or to the fee of the Leased Premises, Tenant shall have the right
to claim and recover from the condemning authority, but not from Owner, such
compensation as maybe separately awarded or recoverable by Tenant in Tenant’s
own right on account of any and all damage to Tenant’s business by reason of the
condemnation and also all damage on account of any cost or loss to Tenant for
moving expenses and Tenant’s merchandise, furniture, fixtures, Tenant
Improvements and equipment.

SECTION 19.06. Reduction or Abatement of Rent.

If any portion of the Leased Premises is taken by condemnation and this lease
remains in full force and effect, on the date of taking the minimum monthly rent
shall be reduced by an amount that is in the same ratio to minimum monthly rent
as the total number of square feet in the Leased Premises taken bears to the
total number of square feet in the Leased Premises immediately before the date
of taking. If there is a partial taking which requires restoration, the minimum
monthly rent shall be reduced during the period that Tenant’s use is impaired
until a completion of restoration, but all other obligations of Tenant under
this lease shall remain in full force and effect. The reduction shall be based
on the extent to which the restoration interferes with Tenant’s use of the
premises.

ARTICLE TWENTY
REMEDIES, DEFAULT, AND BANKRUPTCY - INSOLVENCY

SECTION 20.01. Default.

Tenant shall be in default in the event that (a) Tenant fails to pay Owner any
rental installment on or before the 3rd day following Owner’s written notice to
Tenant of Tenant’s failure to make such payment, (b) Tenant fails to pay Owner
any other sum in the amount, manner, and at the time required, under this lease,
provided that Tenant fails to make such payment within fifteen (15) days after
Owner’s written notice to Tenant of Tenant’s failure to make such payment, (c)
Tenant fails to implement directions from qualified consultants engaged by Owner
intended to improve Tenant’s merchandising or (d) Tenant breaches this lease and
fails to cure such breach as provided in this Article.

SECTION 20.02. Multiple Monetary Defaults.

The three (3) day written notice of default for a monetary default under Section
20.01 shall only be required to be given by Owner to Tenant three (3) times
during the term of the Lease (including any extended term). After Owner has
given Tenant notice of default for a monetary default three (3) times, an
additional monetary default shall be non-curable and the Lease shall terminate
on the 15th day after notice of such non-curable default being given by Owner to
Tenant.

The three (3) time limit on the written notice of monetary default shall not
apply to the 15 day notice of default required before termination of the Lease
under Section 20.03.

SECTION 20.03. Notice of Non-Monetary Default.

Tenant shall not be in default under this Lease or in breach of this Lease for
failure to perform any of the terms, conditions or covenants of this Lease to be
observed or performed by Tenant (other than payment of rentals or other sums
due) if Tenant commences performance or other cure of default within fifteen
(15) days after receiving a written notice of default from Owner, and diligently
and in good faith pursues completion of such performance or cure.

SECTION 20.04. Termination.

Unless Owner elects to continue this Lease under Section 20.07, it shall
terminate: (a) three days following written notice of default in the payment of
rent and failure of Tenant to cure such default as set forth above; (b) fifteen
days after notice of a non-monetary default and Tenant’s failure to commence
performance or cure of the default; (c) fifteen days after the third notice of a
monetary default, whether or not cured, (d) upon the effective date of any
assignment by Tenant for the benefit of creditors; (e) upon the effective date
of the appointment of any receiver for Tenant’s property; or (f) upon the date
any interest herein passes to any trustee appointed under the Bankruptcy Act
(except a debtor in possession) or any trustee, assignee, or receiver for
creditors.

SECTION 20.05. Damages.

On such termination, in addition to other remedies provided by law, Owner may
recover from Tenant all damages specified in California Civil Code Section
1951.2, including the worth at the time of award of the amount by which the
unpaid rent for the balance of the term after the time of award exceeds the
amount of rental loss for the same period that Tenant proves could be reasonably
avoided.

SECTION 20.06. Reletting.

Owner may mitigate damages caused by Tenant’s breach by reletting the property
prior to the time of award or judgment. Any such reletting, unless proved by
Tenant to be not in good faith, shall be conclusive upon all parties as to the
rental loss for the balance of the term. Any efforts by Owner to mitigate
damages by reletting shall not waive Owner’s right to recover any damages. Nor
shall anything in this paragraph affect Owner’s right to indemnification for
liability arising prior to the termination of this Lease for personal injuries
or property damages as provided above.

SECTION 20.07. Continuation of Lease After Default.

Even though Tenant is in default, this Lease shall continue in effect for so
long as Owner does not terminate Tenant’s right to possession, and Owner may
enforce all Owner’s rights and remedies under this Lease, including the right to
recover rent as it becomes due hereunder. Unless Tenant is otherwise notified,
the following shall not constitute a termination of Tenant’s right to
possession: (a) acts of maintenance or preservation or efforts to relet the
property, (b) the appointment of a receiver on Owner’s initiative to protect
Owner’s interest under this Lease.

SECTION 20.08. Re-Entry.

If Owner shall elect to re-enter the Leased Premises, Owner shall not be liable
for damages by reason of such re-entry.

SECTION 20.09. Remedies.

All rights, options and remedies of Owner contained in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Owner shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease. No waiver of any default of Tenant hereunder shall be
implied from any acceptance by Owner of any rent or other payments due hereunder
or any omission by Owner to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect default
other than as specified in said waiver. The consent or approval by Owner to or
of any action by Tenant requiring Owner’s consent or approval shall not be
deemed to waive or render unnecessary Owner’s consent or approval to or of any
subsequent similar acts by Tenant.

SECTION 20.10. Legal Expenses.

In the event that any action shall be instituted by either of the parties hereto
for the enforcement of any of its rights or remedies in or under this Lease, the
prevailing party shall be entitled to recover from the other party all costs
incurred by the prevailing party in such action, including reasonable attorney’s
fees to be fixed by the court therein.

SECTION 20.1l. Interest.

In the event of any monetary default by Tenant, Owner shall be entitled to
interest at the rate of TEN PERCENT (10%) per year on the amount in default
commencing with the date same was due and payable (notwithstanding any grace
period).

ARTICLE TWENTY-ONE
ACCESS BY OWNER

SECTION 21.01. Right of Entry.

After reasonable prior notice to Tenant and Tenant’s approval (which will not be
unreasonably withheld), Owner or Owner’s agents shall have the right to enter
the Leased Premises at all times to examine the same, and to show them to
prospective purchasers or lessees of the building, and to make such repairs,
alterations, improvements or additions as Owner may deem necessary or desirable.
Owner shall be allowed to take material for repairs into and upon the Leased
Premises that may be required therefor without the same constituting an eviction
of Tenant in whole or in part and the rent reserved shall in no way abate while
said repairs, alterations, improvements, or additions are being made, by reason
of loss or interruption of business of Tenant, or otherwise. During the six (6)
months prior to the expiration of the term of this Lease or any renewal term,
Owner may exhibit the premises to prospective tenants or purchasers. If Tenant
shall not be personally present to open and permit an entry into the Leased
Premises, at any time, when for any reason an entry therein shall be necessary
or permissible, Owner or Owner’s agents may enter the same without rendering
Owner or such agents liable therefore, and without in any manner affecting the
obligations and covenants of this Lease. Nothing herein contained, however,
shall be deemed or construed to impose upon Owner any obligation, responsibility
or liability whatsoever, for the care, maintenance or repair of the building of
any part hereof, except as otherwise herein specifically provided.

SECTION 21.02. Excavation.

If an excavation shall be made upon land adjacent to or under the Leased
Premises, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter upon the Leased
Premises for the purpose of doing such work as Owner shall deem necessary to
preserve the wall or the building of which the Leased Premises form a part from
injury or damage to support the same by proper foundations, without any claim
for damages or indemnification against Owner or diminution or abatement of rent.

ARTICLE TWENTY-TWO
TENANT'S PROPERTY

SECTION 22.01. Taxes on Leasehold.

Tenant shall be responsible for and shall pay before delinquency all municipal,
county or state taxes assessed during the term of this Lease against any
leasehold interest or personal property of any kind owned by or placed in, upon
or about the Leased Premises by Tenant.

SECTION 22.02. Loss and Damage.

Owner shall not be liable for any damage to property of Tenant or of others
located on the Leased Premises, nor for the loss of or damage to any property of
Tenant or of others by theft or otherwise. Owner shall not be liable for any
injury or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain or leaks from any part of the
Leased Premises or from the pipes, appliances or plumbing works or from the
roof, street or subsurface or from any other place or by dampness or by any
other cause of whatsoever nature. Owner shall not be liable for any such damage
caused by other tenants or persons in the Leased Premises, occupants of adjacent
property, of the Shopping Center, or the public or caused by operations in
construction of any private, public or quasi-public work. Owner shall not be
liable for any latent defect in the Leased Premises or in the building of which
they form a part. All property of Tenant kept or stored on the Leased Premises
shall be so kept or stored at the risk of Tenant only and Tenant shall hold
Owner harmless from any claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carriers unless such damage shall be
caused by the willful act or gross neglect of Owner, and through no fault of
Tenant.

SECTION 22.03. Notice by Tenant.

Tenant shall give immediate notice to owner in case of fire or accidents in the
Leased Premises or in the building of which the premises are a part or of
defects therein or in any fixtures or equipment.

ARTICLE TWENTY-THREE
HOLDING OVER, SUCCESSORS

SECTION 23.01. Holding Over.

This Lease shall terminate and become null and void without further notice upon
the expiration of the term herein specified and any holding over by Tenant after
such expiration shall not constitute a renewal hereof or give Tenant any right
under this Lease. If Tenant shall hold over for any period after the expiration
of said term, Owner may, at its option, exercised by written notice to Tenant,
treat Tenant as a Tenant from month to month commencing on the first day
following the expiration of this Lease subject to the terms and conditions
herein contained except that the minimum rent, which shall be payable in advance
monthly, shall be one hundred fifty percent (150%) of said minimum annual rent
applicable at the date of expiration. If Tenant fails to surrender the Leased
Premises upon the expiration of this Lease despite demand to do so by Owner,
Tenant shall indemnify and hold Owner harmless from all loss or liability,
including without limitation, any claims made by any succeeding tenant founded
on or resulting from such failure to surrender.

SECTION 23.02. Successors.

All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several respective heirs, executors,
administrators/ successors, and assigns of said parties; and if there shall be
more than one tenant, they shall all be bound jointly and severally by the
terms, covenants and agreements herein. No rights, however, shall inure to the
benefit of any assignee of Tenant unless the assignment to such assignee has
been approved by Owner in writing as provided in Section 15.01 hereof.

ARTICLE TWENTY-FOUR
QUIET ENJOYMENT

SECTION 24.01. Owner's Covenant.

Upon payment by Tenant of the rents herein provided, upon the observance and
performance of all the covenants, terms and conditions on Tenant’s part to be
observed and performed, Tenant shall peaceably and quietly hold and enjoy the
Leased Premises for the term hereby leased without hindrance or interruption by
Owner or any other person or persons lawfully equitably claiming, by, through or
under the Owner, subject, nevertheless, to the terms and conditions of this
Lease.

ARTICLE TWENTY-FIVE
MISCELLANEOUS




SECTION 25.01. Waiver.

The waiver of Owner of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the same or any other term, covenant or condition
herein contained. The subsequent acceptance of rent hereunder by Owner shall not
be deemed to be a waiver of any preceding breach by Tenant of any term, covenant
or condition of this Lease, other than the failure of Tenant to pay the
particular rental so accepted, regardless of Owner’s knowledge of such preceding
breach at the time of acceptance of such rent. No covenant, term or condition of
this Lease shall be deemed to have been waived by Owner, unless such waiver be
in writing by Owner.

SECTION 25.02. Accord and Satisfaction.

No payment by Tenant or receipt by Owner of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent be deemed on accord and
satisfaction, and Owner may accept such check or payment without prejudice to
Owner’s right to recover the balance of such rent or pursue an other remedy in
this Lease provided.

SECTION 25.03. Entire Agreement.

The Lease, Exhibits, and Addenda, if any, attached hereto and forming a part
hereof, set forth all the covenants, promises, agreements, conditions and
understandings between Owner and Tenant concerning the Leased Premises and there
are no covenants, promises, agreements, conditions or understandings, either
oral or written, between them other than are herein set forth. Except as herein
otherwise provided, no subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Owner or Tenant unless reduced to writing and
signed by the party to be charged with their performance.

SECTION 25.04. No Partnerships.

Owner does not in any way or for any purpose, become a partner of Tenant in the
conduct of its business, or otherwise, or joint venturer or a member of a joint
enterprise with Tenant. The provisions of this Lease relating to the percentage
rent payable hereunder are included solely for the purpose of providing a method
whereby the rent is to be measured and ascertained.

SECTION 25.05. Force Majeure.

If either party, except as otherwise herein specifically provided, shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulation, riots,
insurrection, war or other reason of a like nature not the fault of the party
delayed in performing work or doing acts required under the terms of this Lease,
then performance of such act shall be excused for the period of delay the period
for the performance of any such act shall be extended for a period equivalent to
the period of such delay. The provisions of this Section 25.05 shall not operate
to excuse Tenant from the prompt payment of rent, percentage rent, additional
rent or any other payments required by the terms of this Lease.

SECTION 25.06. Notices.

(a) Any notice by Tenant to Owner must be served by certified or registered
mail, postage prepaid, return receipt requested, addressed to Owner at the
address set forth in Exhibit A, or at such other address as owner may designate
by written notice.

(b) Any notice by Owner to Tenant must be served by certified or registered
mail, postage prepaid, return receipt requested, addressed to Tenant at the
address set forth in Exhibit A, or at such other address as Tenant may designate
by written notice.

SECTION 25.07. Captions and Section Numbers.

The captions, section numbers, article numbers, and index appearing in this
Lease are inserted only as matter of convenience and in no way define, limit,
construe, or describe the scope or intent of such sections or articles of this
Lease nor in any way affect this Lease.

SECTION 25.08. Tenant Defined. Use of Pronoun.

The word “Tenant” shall be deemed and taken to mean each and every person or
party mentioned as a Tenant herein, be the same one or more; and if there shall
be more than one Tenant, any notice required or permitted by the terms of this
Lease may be given by or to any one thereof, and shall have the same force and
effect if as given by or to all thereof. The use of the neuter singular pronoun
to refer to Owner or Tenant shall be deemed a proper reference even though Owner
or Tenant may be an individual, a partnership, a corporation, or a group of two
or more individuals or corporations. The necessary grammatical changes required
to make the provisions of the Lease apply in the plural sense where there is
more than one Owner or Tenant and to either corporations, associations,
partnerships, or individuals, males or females, shall in all instance be assumed
as though in each case fully expressed.

SECTION 25.09. Partial Invalidity.

If any term, covenant or condition of this Lease or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

SECTION 25.10. No Option.

The submission of this Lease by Owner to Tenant does not constitute a
reservation of or option for the Leased Premises, and this Lease becomes
effective as a Lease only upon execution hereof by Owner and Tenant, and
delivery of the executed Lease by Owner to Tenant.

SECTION 25.11. Recording.

Tenant shall not record this Lease or any memorandum without the written consent
of Owner. If any reference to this Lease inadvertently appears on the recording
index in any way,

Tenant shall execute a quitclaim upon request by Owner and Tenant’s failure to
do so shall render Tenant liable for all damages and expenses caused to Owner.

SECTION 25.12. Exhibits.

The following Exhibits are attached hereto and made a part hereof, plus any
additional Exhibits described in Exhibit A.

Exhibit A   Basic Lease Provisions   Exhibit B  Site Plan  Exhibit C  Store
Plan  Exhibit D  Sign Plan and Specifications  Exhibit E  Tenant Improvement
Specification  Exhibit F  Copy Merchants' Association by-laws (subject to
change) 




SECTION 25.13. Addenda.




Addenda to this Lease, if any, are attached hereto and made a part hereof, if
signed or initialed by Owner and Tenant.

EXECUTED at Watsonville, California on the date and year first set forth in the
Basic Lease Provisions (Exhibit A).

OWNER:   TENANT:   SIEGLE FAMILY TRUST  COMMUNITY BANK OF CENTRAL CALIFORNIA 
dated October 14, 1988  a California corporation  By:/s/ RODERICK D. SIEGLE 
By:/s/ HARRY D. WARDWELL  Roderick D. Siegle, Trustee  Sr VP, Branch
Administrator    Harry D. Wardwell 


ADDENDUM ONE


FORM OF COMMENCEMENT ADDENDUM

RODERICK D. SEIGLE, Trustee of the SEIGLE FAMILY TRUST dated October 14,1988,
“Owner,” and COMMUNITY BANK OF CENTRAL CALIFORNIA, a California corporation,
“Tenant,” agree as follows:

1. Lease. This Addendum One is incorporated into the lease between the parties
concerning 1915 Main Street, in Watsonville, California, hereinafter referred to
as the "Lease." This Commencement Addendum shall be signed upon Tenant's
occupancy and when signed, shall be deemed a part of the Lease.

2. Area Leased. The area of Landlord's Building leased to Tenant and referred to
in Exhibit A of the existing lease is 971 [adjust if necessary] +/- square feet
which shall be deemed the area leased for all purposes, regardless of any
subsequently discovered discrepancy.

3. Commencement/Expiration Date. The Lease provides that the parties will by
this Commencement Addendum state the Commencement Date, which the parties hereby
agree to be________, 2000 for all purposes in the Lease. The Lease will
terminate on, 2003, subject to Tenant's Option to Extend which must be exercised
(if at all) during the month beginning _______, 2002 and
ending______________,2003.




4. Rent. The parties acknowledge that rent for the first month has been prepaid.
The next rental payment is due on _________, 2000, and will consist of the
following [adjust as necessary]:

____________Rent   $         864 .19 ____________CAMs@35¢  339 .85 Total due 
$     1,204 .04


5. Confirmation. In all other respects, the Lease is confirmed.

Executed at Watsonville, California on ___________, 2000.

OWNER:   TENANT:   SEIGLE FAMILY TRUST  COMMUNITY BANK OF CENTRAL CALIFORNIA 
dated October 14,1988  a California corporation  By: DO NOT SIGN  By: DO NOT
SIGN  Roderick D. Seigle, Trustee  [print name and title of authorized officer] 

DO NOT SIGN UNTIL AFTER OCCUPANCY AND REQUESTED BY OWNER





ADDENDUM TWO
OPTION TO EXTEND

This Addendum Two is to that Lease between RODERICK D. SEIGLE, Trustee of the
SEIGLE FAMILY TRUST dated October 14,1988 (Owner) and the undersigned Tenant
concerning the Leased Premises described in the Lease to which this Addendum is
incorporated by reference.

1. Option to Extend. Provided Tenant is not in default hereunder, Tenant shall
have the option to extend the term of this Lease for the additional period(s)
set forth in Exhibit A (Basic Lease Provisions). Any such extension shall be on
all the same terms and conditions of this Lease except for this option and
except for the rent which shall be renegotiated as provided in paragraph 3 of
this Addendum below.

2. Exercise of Option. Each option to extend must be exercised (if at all) by
delivery of a written notice to Owner at least nine (9) months but no more than
twelve (12) months preceding the end of the term of this Lease as set forth in
Section 1.04 of the Lease, or as such term may have been extended pursuant to
the terms of the Lease, as appropriate. Tenant’s exercise of Option is subject
to Tenant’s right to withdraw the exercise in the event that the Owner and
Tenant cannot agree upon a rental and the rental is set by arbitration as
provided in paragraph three (3) below. This right to withdraw the exercise of
Option will expire thirty (30) days after service of the decision of the rental
arbitrators following the procedures set forth in paragraph three (3) below.
Tenant will have no such right if Owner and Tenant agree upon a rental.

3. Rental Arbitration. The rental for any extended term shall be the then
current market rent for the Shopping Center as agreed between Owner and Tenant.
If they cannot agree upon a rental, then Owner and Tenant shall each appoint an
arbitrator/appraiser who shall be a licensed real estate broker or other person
qualified by reason of professional or business experience to know the
prevailing rentals for shopping centers in the Pajaro Valley and Aptos area.
Either party may so appoint an arbitrator at any time after disagreement by
notifying the other of the name and address of the arbitrator so appointed. Upon
receipt of such notice, the other party shall appoint a separate arbitrator
within fifteen (15) days after service of such notice. In the event either party
fails to so designate a separate arbitrator within such fifteen (15) day period,
the other party shall have the right to apply to the presiding judge of the
Superior Court of Santa Cruz County, California for the appointment of the
second arbitrator meeting the criteria set forth above. The two arbitrators thus
appointed (in either matter) shall determine the fair market rental value of the
leased property within twenty (20) business days of the appointment of the
second arbitrator. If the two arbitrators agree upon a value, or if the higher
of the two values is no greater than one hundred and ten percent (110%) of the
value determined by the other arbitrator, then the fair market rent for the
extended term shall be equal, to the average of the two values. In the event the
higher of the two values determined by such arbitrators is greater than one
hundred and ten percent (110%) of the value determined by the other arbitrators,
then the two arbitrators shall mutually agree upon and appoint a third
arbitrator within ten (10) business days after the last of the two appraisals is
completed. The third arbitrator shall then proceed to determine and shall have
the sole and complete authority to determine the rental value of the extended
term; provided, however, that such rental value so determined shall be no
greater then the higher of the two values, and no less than the lower of the two
values determined by the first two arbitrators. In the event the first two
arbitrators fail to appoint the third arbitrator within ten (10) business days
after the last of the first two appraisals is completed, then either party may
have the third arbitrator appointed by the presiding judge of the Superior Court
of Santa Cruz County, California. The decision of the arbitrators as provided
above shall be final, conclusive and binding on all parties. Each such appraisal
shall be in writing and signed by the appropriate arbitrator with a signed copy
delivered to each party. Each party shall pay the respective charges of their
respective arbitrator and the expenses incurred by same. The charges for the
services and expenses of the third arbitrator shall be borne by Owner and Tenant
in equal shares. Each party shall bear its respective attorneys fees incurred in
connection with the appraisal/arbitrator procedure.

Date: 4/27, 2000


OWNER:   TENANT:   SIEGLE FAMILY TRUST  COMMUNITY BANK OF CENTRAL CALIFORNIA 
dated October 14, 1988  a California Corporation  By: /s/ RODERICK D. SEIGLE 
By: /s/ HARRY D. WARDWELL  Roderick D. Seigle, Trustee  [print name and title of
authorized officer]    Sr. VP, Branch Administrator    Harry D. Wardwell 


ADDENDUM THREE
LEASE RENEWAL AND MODIFICATION TO THE LEASE

This Third Addendum is made between CROSSROADS SEAGULLS, LLC, (SUCCESSORS TO THE
SEIGLE FAMILY TRUST) dba WATSONVILLE CROSSROADS SHOPPING CENTER (“Owner”), and
COMMUNITY BANK OF CENTRAL CALIFORNIA, a California Corporation, (“Tenant”) who
agree as follows:

RECITAL: Owner and Tenant are parties to an existing lease dated April 25, 2000,
concerning the Premises known as 1915 Main Street, Watsonville, CA. in the
Watsonville Crossroads Shopping Center. Owner, the Seigle Family Trust,
purchased the Watsonville Crossroads Shopping Center from Watsonville
Crossroads, LLC in 1998. In January 2003, the Seigle Family Trust was succeeded
by Crossroads Seagulls LLC.

TERM: The term of the lease shall be extended to expire on May 31,2008

SIZE: The Premises will be increased in size from approximately 971 sf to
approximately 1,676 sf effective June 1,2003. This expansion is further detailed
in Exhibit AA to the Lease

RENT: The Minimum Rent for the extended term will be as follows:

Yr 4 June 1, 2003 — July 31, 2003   $l,310.85/mo + NNN costs   Yr 4 Aug. l, 2003
— May 31, 2004  $2,262.60/mo + NNN costs  Yr 5 June 1, 2004 — May 31, 2005 
$2,330.48/mo + NNN costs  Yr 6 June 1, 2005 — May 31, 2006  $2,400.00/mo + NNN
costs  Yr 7 June 1, 2006 — May 31, 2007  $2,472.40/mo + NNN costs  Yr 8 June 1,
2007 — May 31, 2008  $2,546.58/mo + NNN costs 


The revised rent schedule reflecting the 1,676 sf Premises shall commence on
June 1,2003.

Tenant shall pay rent and NNN costs on the original 971 square feet only during
June and July 2003. Rent and NNN costs for the 705 square feet expansion area
will be abated for June and July 2003.

CONSTRUCTION COSTS: Tenant shall pay for all construction costs associated with
the expansion. Owner will deliver the space “as-is” with a demising wall
separating the expansion space from the contiguous tenant American General
Finance. This demising wall will be insulated and sheetrocked; but will not be
taped nor textured. Any electrical outlets or telecommunication ports, and
finish work to the wall will be at Tenant’s sole expense. All Tenant
Improvements shall be subject to the general requirements under the Lease.

Owner shall contribute a total of Ten Thousand Five Hundred Seventy Five Dollars
($10,575.00) to Tenant for Tenant Improvements. This contribution will be in the
form of rent reductions over the first two years of the renewal period (years
four and five). From June 2003 though May 2005, each month, Tenant shall deduct
Four Hundred Forty Dollars and Sixty Two Cents ($440.62) per month from the rent
due.

For example, on June 1, 2003, the base rent due would be $1,310.85 less $440.62
for a total base rent due of $8 70.23 plus the NNN CAM reserve of $3 78.69 for a
total rent due of $1,248.92.

OPTION TO RENEW: Tenant, if not in default, shall have the Option to Renew the
Lease for one (1) five (5) year term; extending the lease through May 2013. Rent
shall be determined as described in Addendum Two of the Lease.

Unless specifically modified in this Addendum Three, the Lease shall remain
unchanged.

This Addendum Three is hereby confirmed:

Owner: Crossroads-Seagulls, LLC.

/s/ RODERICK SEIGLE 4/30/03
Roderick Seigle, Manager date




Tenant: Community Bank of Central California, Inc.
/s/ HARRY D. WARDWELL
By: 5-2-03 date
Title: Sr Vice President, Br Administrator